Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 1 of 28




       <           -     cl(J4 .
                               z . . C-/J. ,        .-   .,   >,ra) b/ t1a J.ez                u
           .                    .

           15 S'
                            f'
                             ö0l -d'        ..-     . 51 ,- a...j.u     , -o      - .fy)s .
                                                                                        .
                                                                                           .



       r.
        lIl- .
             d';' .+ôoI dIo o -- tot..  -/u-
                                           ,:,,3 - ,. fd-f'  -- w.cqill .
                                                                        /z'+
         - u&
           --l- ul/) ô -..q<.
                            s ., )po
                                   .,
                                    j ,,<,/ u(; (rjt - jyl)jjrj..j:
                                                                  -g
                                                                   t
                                                                   mk. .:jj()j:jrjj;qrgj
        Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 2 of 28




                        b'
                      J M
                         t- A-- ce4-ipm -m.v . m
                                            -
                                                  è'-
                                                    # - 0,,/t x        4,'ne -- -
                                                                                  -                                                       - - - - - - -                                                                 --




                   U%'
                     œ,OP N-l'cfql G ç% %o& v % 6-L!              n .. z/7 r &z .J
                                                            ut'.-(-s-
                                                         * 6.                    --
                                                                                                                                                                                                                            '
                     .                                                            .  -- ----        -     -       -                                         - -                          -       - - ..- -              .                         - -     -       -



                   'Q @,2.
                       .,A.-R.-yZ.
                                 -.
                                  -#.V..I..
                                  q       t-
                                           tk -S,,f 1c QJ c --
                                                    .        q-)-L
                                                                 u--
                                                                   E--
                                                                     K 2J QöQ (-'/-
                                                                                  q:i)z,
                                                                                       .,....-......-
                                                                                              - -             -- -                    - -


                   iu.z q lsô A ovsoa àœ f l%px-.         I-pp%o.-G.a-% .-z
                                                                        .
                                                                       - .-t+j-
                                                                              i 2,JIô               ..-               - -   .                                     - .                                                                                                 -
               é


-         N
               :G r#.
                    ,.-# l0- p,A .
                    -- .         -
                                 f-J-q                        *---L-n& ,4d ö-5? (?q8$)
                                     -..-1-ô>-& ..J - IJ-Kt-p--                                                                                                                                  -



                'np ! o-x --4-
                           -
                             /Gc> t   s y tx '# W > + .: r- - f!s q-                                              -                                 -              -    .-                                      -

                l
                  /vlp o-p18 /p J 4- m +z4-% .l 1'
                t4-                 - - -            nicp-P.  ;c.l-- 1ö
                                                                      --Pc
                                                                        -O .
                                                                           % Xe- %n
                                                                                 -   .. - -                   -                 . -

                   1
                   -Jfv t!I                         4              .
               !
'
               i
               i
               ,                                                                                        c laulIu â                                                      /
    -      U   ?

               9                   q ' D n Jc/ s- q: 11
                                                                                                 ptklG/Tosmûz* C1/2,< *A/
                                                                                                              -                                                                                                                                                   ---
                ha tp oére (q+                                                   - ..- .      > % ls 4+ l stpp pl  4'i
                                                                                                                     )1-
                                                                                                                       1.
                                                                                                                        7.-,-h,o                                                 -                                                                                  .
               tz'Pa o OJ .s- r : la ze u.o cana caeœ su T                                                                                                                                                                           &
               !           7
                44 ào = V âppx > 4e //   w
                                            < 'aalgr œPO
                                                .....            ... .. ..   ,        -                                         -
                                                                                                                                                                                                                                     *) <é        - -     -           -



                   lB                       oqd Kp hEll. pn l And 2 anz- cl4 :J< I kn-s c'ets                                                                                                                                                                             .



                    lacel l/art rard < oozll l'a      m.k, bISQ. o ccî dnd
                   JAe i- #-  . .4 ,--
                                     4-4 am k
                                            y /n &Jes> & /
                                                         -> >-cà F/ u w; -
                                                        .-   .                                                                                                               -



                   i a t/u #g..m it sq. A a w - 4. r/w.y <+ - /H
                                                         -               - -                                                          -         -       -                                    .




                        X lA /Q pôltœ .o,c- e-i-- --<. m nu/
                   JJ/4-I
                        -      -
                                                             / t*
                                                           .--  .
                                                                0+
                                                                 --.-?20   --- -                                                -                                                                                   .




               %- : A v'u-.
                          -
                          #p roy. / &dc lup
                                          -c--l-
                                               .l-lu
                                                   rt< --.
                                                         VIV-AIP---
                                      h'k 4/t.m çqaj-dm œ papK.t /a'
                                                                   # & Aa I oaJ dnf/zaln
                     '

                   IM                usz- /<c* lrkk A'
                                                -
                                                        sbnne// ux 4 < l go ?a FJc     --                                                                                                            - -   -                                                      .- .

               m lam1
                    ..rW h. /J #et hcu àA, -.
                                            ..
                                            e- Vv - - - -t.- M                                            .                                 -                                        -                                                    -       .
                                                                                                                                                                                                                                                      +       -



               #.u fla / + t Poc 4 i qyc so X P Q q,- R ô/1w W S-->
                                                                 - -                                                                                                                                 .         . - -            - - - -       -
                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                              -
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 3 of 28




            '
                     A z gra              ip Q e > r albA
                                           .         .   . .. .   #..
                                                                    w.    c S'       .           a IJö
                 '

             p.
              ol-% o mn.e Jcp.
                lh             y u o u,w a F' t.oww. /x .   .--



       Y;+l @h'X lIj  .  3o
                          -     0.)- l
                              .. ,   M sp an V vo #m u.jcl
                                     .                        -t)l*
                                                                  z
                                                                  xy                                                       .   .-,

                                                                                 .

       l# pon ie.a-. . O P at= -
                               'v ut hà (
                                     ..
                                        '
                                        .
                                        ,1.s.. do 4.e -+..g ,
                                                    =..           ip     ... .           . ,-
                                                                                         .      .... .. .- ..,- ..- ,   .........- . . ..., ..


       ixvl.s                 mIuaAI on l                Ih pe œ                          & uJ 1+
    Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 4 of 28




' , M                                                               '
                                                                    Q-q-
                                                                       <.4'
                                                                          -t-
                                                                            dê)-.                                                       -                                                  .
              l)
               t
               :    T e p..p...a%'W o lrm-o.. on œ ?: s'
                          1                    ..
                                                       , aall p. l u ntxne                 .


              i1 l
                 axpu t4 tuc + /v 4 ma-
              è     wc'         -
                                           oa-
                                             ô-
                                              n-j
                                                --awaA o.,œ-J. sht u lsè A ookrgd'
                                                                    . .-                       -                                   -

              lj                    -
              o 1- 5 1% - ln * 0 c #.0.d.,e n- ,ap oo-G
              '                                                     -      . -                     - -          -     -                     -                                          -

              'i
                 tre h ctj.
d
'



          -   1-
                 i                                                                         C,
                                                                                            't:,
                                                                                               'l '
                                                                                                  r&T/ f/u--
                                                                                                           s'
                                                                                                            pr ïlc ttq
                                                                                                            -                                              ,

              l
                 1
                 .                                                                     .       . .                                              .   -          .


                 j n                           *-                                          -
                 oc rsl gv œ cj    au -Q .p.1
                                   '             cp unô:ez-.
                                                           y à.
                                                           --
                                                               z ôuh                                                  .                                                        - - -       -



         .k)ptkèo t7fr-:l1-4à.,x v-p an
          . ..   -                  --
                                           ..n zw. . +,+I
                                                        e.
                                                         b s A t uac-      -

          jy
           j                                                                                                                       .,


                  ap W         o ms-e-
                                     $-4--#e4'h r* mco/l s, 4.< fe d'ed        -



                 kohu 4:, oIak/W #: s1.4< tz .
                 L                            : oc+ zul: 44- 11
                                                              + 1-..#.-                                                                                            .-



                  F M ,-* 1 *-c/e fulal-l
                      -
                                        T 4',z      #uA >       à+/d11.
                 ë&.b t .M é#.s.
                               A4,ë Doyu aourgal r elall A f+
                                                      - ...
                 (
                 uM taxa- .slàh uœ e                                                                     % 6le.Q o                          or           /              + zJ,/7

                                          W                     < me               x .cF o'to lx A - S M m                                              o 4/'6
                 i




                    & A êo+ 74 ,..-G:
                                   - - -l
                                        1.-oi- ?2.a
                                         - -   ..--7
                                                   .--#-
                                                       m--+-# / llG
                                                           .
                                                          .-    -          )tStt=                                                       -
                                                                                                                                            ,
                                                                                                                                                                           -



                 x fo . uo ' + - /--        an-#
                                               --&'> x /iux' e-rkmelûw -q-J-#
                                                                            .o
                                                                             --
                                                                              m
                                                                           .- -                                                                                                        -
                              + u n-
                                   8 O         -           -
                                                                1d
                                                                 - 4Q      -
                                                                                   m   -       #W- -.- .-'--p-
                                                                                                             û t'
                                                                                                               -1-onc?/t'Yze- Jhk                                                       -
              Q        l l'htxo
                              .-l.kw+töa ct/'
                                            : av-,v- c4eve.slv'
                                                              -d 4   / sa'd a'V
                 o?vl z
                      v)s- tzvsof' c'yoyöAe.ko & (<.<a .-.%'&+.W azA,'> & I
                          .


                     ''
                              k'
                               ;
                               --                     y*&, txs bt:
                                                     ..                                                    4=
                                                                                                         - --       - -
                                                                                                                          c
                                                                                                                          -   V -d
                                                                                                                                 'mpm+o 40 a'o?p-(+- v-J-                                      .
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 5 of 28




                   + /-.
                       hz y * an Iflql             / m lzh *-


                          #.'.Iq .1
                                  .'.
                                    '< .
                                       h..7 1
                                            ..#
                                              '
                                              .,#.1
                                                  .1...,.. -.-.-....
           '

               11
                'z- z    .       a    fn a
                                         -        b                .   a-             a            a /A 1-.
       O       m         *01ql
                        cl        e / :7r        flù 5I4/) . .
                                                       -           ....     ..   .-.- -.   .   *....
                                                                                                   + 1- ,
                                                                                                   . --.
                                                                                                           '
                                                                                                                   '
                                                                                                           - -.- - -- ,. ..-.. -- .... . .
      Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 6 of 28




                   -? 4
              c !?-'  ) 4 .f>- ood % f)--4!çn çA-0q.
                        - -                                   h w)!j,b
                                                   $ ok J.4 #'.                        -                                                  -




--.
  --
   .
   --.
     -.
      -.
       -
       .
       --.    % * l /l
         --.--.
              (          jly<: of'
                            -     /.
                                   ?/gl9+IW 4 rp'  jl'
                                                    -.h4v qod -to'
                                                                 kA                                            -             .




              (nç;h'14.,so psxss                           -




        #-p#c-&7/ç? %1 h 7:% 72, 1f?'e 'P@ A!1 /nts>)4q%- ok' /n/- ,s      -                        - --           -




        % rk-
            pe-n/ o: kxà ukapgI </ww/>ps,C?P W wçùfsbçvli
                                                        fbbv
        T-W - 14* ç:-f'wrtW hp/ ?rnbbkb!Ii+/ .
                    -    -
                                                      W+ /n-/dv
                                                              - cc
        A m .e.
             --% W c./  l'm+e c4cp/4 re$p+ e , -        *->p?* L
                                                               $v
                                                               .  Lxi-                                                                -



        //* 4/ , 4'p,
                    +,çtk-kqle-ll
                         .-     k -?-uc>kc-d..
                                             fQ A czkv'
                                                      .
                                                      weof er-4rlr.:;f;                                                                       -




         fvsg1
             '
             17,
               y..t
                  '
                  n-l/bu:y-41-ti-
                                --
                                 /'
                                  -
                                  .jz
                                    -?
                                     .
                                     -.7è
                                        -e-72
                                            - r-
                                               J)r'
                                                  u?-G b
                                                       -vxs.-
         n              j!
                        -.
                         s.,A(w .x'
                                  /.a,
                                     /
                                     al                            .. pïk-J.% A&cn+ p,
                                                                                   - 1A .
                                                                                       ,
                                                                                        -
                                                                                        rze .
                                                                                            u)c
                                                                                           ,. -
                                                                                              zs s'ô       .       ..-




                  l1,&1 oc yJ+/+!
           fçç,lf -            - qy Io lw'xv
                                    .                                                      -                   i' fh 4-,0 s+-'#o'.--' '.'r
                                                                                                               '




                  n--âu
          G ao z,c'
                .                       -             xt,
                                                        s
                                                        -,
                                                         9 -4#
                                                             -
                                                             >.lsW.-yQ-
                                                                      '.
                                                                       ---ck.-
                                                                             AA-/
                                                                                .?-
                                                                                  #
                                                                                  -#-mi.a--.
                                                                                           '
                                                                                           :
                                                                                           +/./..0'-
           r!j.-
               2,'
                 e1 nç'?.
                        vurycs q-à?vso-xA.
                                         ''
                                          kh sktch. oo4
                                              .          --,cA ';
                                                                lGT,-
                                                                    72 r'c)('s'
                                                                              )-
           /ïfè            'l /4- , r'le.//pç#z .,l.a.
                    KNyq lk.    -                    'v s&- ksl:: J. '>y       -                .                        -       --




            #.
         .- -9j..-fk'
                    &.@. tçr# ov çznhlpl/tz (
                                            ,n -'r Lrcrx w'''
                                                            V3
                dt
                 ls
                  d:
                   !t46
                      7
                      -
                      7
                      !6@.
                         4
                         9
                         k
                         -
                        -.1
                          .
                          t7
                           )
                           .
                           -
                           .   i-..
                            9-lr  ::
                                   2
                                   1
                                   7!p4:t$.!
                                           4
                                           '!
                                            k
                                            2
                                            )
                                            k
                                            r:
                                             t
                                             -
                                             :
                                             j
                                             .j
                                              !
                                              .
                                              -.
                                               -F -
                                        .--.-.....4
                                                  :
                                                  -
                                                  :
                                                  1
                                                  .'
                                                   -
                                                   ?
                                                   #  -.




                                                     &.?A / G m /)uhr> 4 c C/A PC?,U.Je.
                                                                                       P'-klôkl'mn

           Yrbprkl % ç),p?,cot/, Apji.l wscn.f- '1o hî,c,1 f- x lfy
           fyvce., mû*qc4 /..4fpe rrty'i Am// , $ lcvp ày.5f'
                                                            t>p? #/c#'),                                                                          .




           è?b n!I 1*$, ôqrp-1#. + Xu 14/.
                                M'          /4/)-
                                                7 L.4gt,j;qs.
                                                            sl4qrô     ,
         Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 7 of 28




                 f
                 p k.'(,1 : ('4,nlj z'w -use/ Ktgu c ,./-uxsouuzo-lo )-$p#
                                                          -                                                                                  -.
                                                                                                                                              - --
               Ar?#e.k sq,ymçy 1V , m -
                             - -       :f'y(.!4y.
                                            . -  .
                                                 $7
                                                      ,
                                                      .%-f2I4A J,ey. 4P #c!z.3l
                                                  --r 4-                               -           -       -
                                                                                                               .
                                                                                                                                 -       -




               S'
                qkzlyçrl-
                        pla',-.
                              s*.
                                . (v= l4n X'cg-t-'py) 9 p.-'l N tlt4 /-b #-
                                                                      .                                -                     -



               Q )3,
                   w 7/            - -   #ç o
                                            rf#4lvv.
                                                   v :!
                                                      ?1 1#V $?lj.
                                                                 -8-&-fu,
                                                                       ,,
                                                                        k'w--- ,y.                     - -
                                                                                                               -




-    -   - -    kqz't
               %u    -p.q,4yxlr. ry jam .q:.lt--d t/ plcv y'. f Ix!'s cqm,z çj qA
                                                                  -   -   .       .-       -                                         -




               /-/,$9/-P-'1-
                           Y't)# k7(#-lqh4/ûv -

               T oo $ r)i44. fîoé Q-.
                                    e'
                                     ai
                                     -                   :.J Q çlhkw,
                                      AcJx Epl'/ &, Q ,1?.          kv -          -        -                       .   - -




               V ttl IQ@p1:'hlJA :y
               -       - -              fuk çism f
                                                 'v 4/% f,
                                                         k.r+ V
                                                              -                                -




    -.          çav-nz-p.px-nst:a -
                                  b- i% #-/<,
                                            -w . +.
                                                  0:$&- pw?
                                                          m/ft
                                                         k'  -fc
                                                               %qç
                                                                 llAqsk.d
                   )0$t'
                       ff4m VV Gqc#,rlko G urh yq?ok2
                                                  -
                                                  -                           -




               1w.c,
                   ,x lvnk
                       - è (.
                            kA v ckky, 4qly p,& tp LAd sr
                                                        Bolifs 4)c (,
               b   -
                       - ky .
'
                Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 8 of 28
                                     tl
                                     )
                                     !l
                                     9l
                                      I

                                     il
                                     !1
                                     .               .       trto6*'4a on: i dw ) a,+ &.+-
                                                                       - -                                                 -   -         .-                                                                                                   .                    -

                                     (I
                                     11                  IG 'r< Gollom e                                                           Jalk à ou                               - -
                                                                                                                                                                                   e zG cmq,d ac                                                                           -



                                         l
                                         è rAveà onckk lpu Qc$l,<% Xe.G jlôto,.
                                         b               '
                                                         *    #
                                                                              x. arl'
                                                                                  .
                                                                                    m''
                                                                                      ruI
                                                                                       a                                                          *
                                         1u:0+1ur4v, 9IJ)I
                                                       u ût'l a G #sm c t$ a.Jcs'J ). Q)Ikt.                                                                 -


-                               r 'G
                                   ' 1 rt  kr dsc s .-              .. &. ): c....N                   -
-   -   -   -   -       -   -   -
                                  v.                l-p-ry-a) j-+.p.(1.Pm.
                                                            ...         . - ly-p scs .4o--.-qt)s----.-                                            .- -                                  -



                                  )tlJ,b.
                                        .llc4
                                            o ra'pcsp y..#-c-/x,sh h ) u     Fl
                                                                             -..q..t-p,x r'su s.i
                                                                                -- -                                 -.                                   - - -      --- -



                    .       .    .
                                   l
                                   ) 7a,1û3u %.-*77:,lJ; ('9)
                                  J-                            w - G G I #,œ r 4v t?5c. i9gq fc)
                                                                  -
                                         '

                                   !l: e c pqs i/ rc) s-4 F% .                                                 . -.                                                                                                                                                    -
                                         à                                                 --+
                                         I                                                         -       -                                                                                                                                                               -


                                     i;
                                      i              I1@ &'n # cu+ s-A gtl yG                                                                                        o.4: G nf-
                                                                                                                                                                              uy l1 o.w.wv- cqt'b%.A .
                                                                                                                                                                                                     ()
                                                                    ,.- -                                                                                 .                                         -


                                      Ia
                                     .'
                                      !  s4V'. s.
                                                -s--d
                                                 .
                                                    -oo;.---E
                                                            -y-.-1o..
                                                                    > /cxou au--
                                                                               /niaioA %s?.l -
                                         ;
                                         T oa c.'
                                         .         1zu'. l.W x<- ooy G sarw-ll tAQZG /4cil Io'Iô
                                         1     '
                                             IIc= p-./: on(1 J1 1 uruj 11. c:Acn luou I r u qo
                                         1p.
                                           ,,
                                            sk.
                                              %. cT4' i(z rkv-tv-J œa/n
                                         j

                                         t l
                                         î                              o t :ne /vtr- Ica.kw- I-> ' xul. s,'é, -                                                                                               -
                                                                                                                                                                                                                                            ,-n
                   bx lf'<f'a bllœ' ov l )
                                         iW
                                         ,    '
                                              -o W qcl bf.oéh q             -                                              -       - -        - -         -- -                                             .

                                         '                     ,
. .- -y        4z
                +-  oP4e   I.
                            n   e  v -
                                     +   lq/
                                           m  Qz  A-..-F-#, h-v
                                                  c              b.-.p o> /93/.
                                                                            -                          -                                      -       .




----..-.---.= WV6-G W 4.-. i'
                            ..-m
                               ....- sP*
                                  .k         -.--.n c.u t . ö @ u rc ,s+, *
                                       ..- m .                                                                     - - -                              .- . - .,- -    .-   -
                                                                                                                                                                               .
                                                                                                                                                                                   .-           -   - .-                    - - -                 -   -        -       -



              & 2 % - )onâ .    A o           lho' cce e:'k+ J t eû-tîu/c,    '
                 (j     ln+ ie ?ö1'    + oW lœ- 'a                                                                                                    - .-       -    -                     -   -   - -    -       - .- -   --      -   -                 .-       - -




                                                                                                   '

                                            l11 ê''1 öc< y ,-- #
                                                               --
                                                                a+-J
                                                                   .-x-
                                                                      10-4e
                                                                          4..-
                                                                             ,.
                                                                              ----.
                                                                                  ---
                                                                                    '''---œ-
                                                                                       -   'c-a
                                                                                            - --.-.
                                                                                               -  - -L'- -----
                                             '

                                         In UA az-. u l ucIlI I'  n m 'u'fm', 1-1. s-àe, s nz1-
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 9 of 28




  '



                        4       l         11 - /''              '     - n
                                    .                                 '
                        .
       a        a1-     ,to lc           io-         u '      .s13k- .
                                                                     '
                -        e 1*3 ih &--
                                    'r&ôh. gril db/me
                                                    '-lt l; '
                                                            h l'
       m Pe-rl
           ..           -4.r
                        t  a-           lJ A . -.    .   W.
                                                          A                 .
                z   w
                1J4        n l ci o:<œ zz I* c                oco    y'a+
                        tm d  Znz g j
                                    'j o û)+ jo ?.
                                           .
                                                                    ao j
        Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 10 of 28
                          !
                          1
                          l
                          !
                      !!
                          l        .                                                   ,                          ..- . -               . - ..-                                                                        .


                          i
                          @p9s -5 /uj j)e- o ysofe i, @-ca1-+ (d
                                                               - lk.s  Zxa-44.
                           -           . .                                                                                                      .-




                  -r1< %#-'-t*'-e- p asizf: fek.ckzd---b:1- 4W lfh -'uWs 40:/f ----
                          f
                          -                                                                                                                                      .- - -
                                                                                                                                                                          '




        .- -          .     u/-..
                          t-4
                            --.-  %
                                  -..-
                                     /t..
                                        h,'
                                          rQ -*- ..
                                                  k?5-cxxï,-'
                                                            1An aJI'
                                                                   é enm'œl/'
                                                                            nko#
                          2&:n -%= Q Z. tns .< go
                          i                      - . v
                                                     .u. .
                                                         Io Arc,1qok: /vk- .1.+-.
                                                              .
                                                                      -
'



                   'ow e * f      u/.
                                    kp lW t- pp ks.e t p ssa i s,                                                                  - -                                                            -                                 -

                   1                .                                                                                                                        ,                                               ,

                          4x ,+> q14.-G = . -4:1#-..
                   :Pzt!lt-                          4
                                                     9..
                                                       A1-
                                                         14 tx-
                                                              ez%- k.
                                                                    txd 6 V'p'
                                                                          -
                                                                               -lQ -          .

                   !                                          '
                   rc.< ûq,,i'l i A .: x c-
                                          kn '

                                                4-P -P.
                                           -s-v .      -
                                                       > : x : 44..   ,.ccl'
                                                                           m'lnq?                 - - .                                                                                                                    -- ---
                   1      (t ;jG'(# uu: 'o       b', yju. /::, oé'his /u +
                  :14i1S, ai
               - --
                                                   /- --s-                     -                                                   -



                   !
                   :5% A . Iàk u . 0, pn W o,        .                                             .. .




                                       RI. Dn Jck 42 2Jl/ #q' / * (Q ppà/lc
                                                                          k 3*                                                                                                                            tz/R
-
                      iw                         .Y fx p&p x                            -                         .-.
                                                                                                                    cm4,'. o s+o vnI
                                                                                                                                   '1 .n: 18 <                                         *              .                                     -



                          % Ak Y* = 'Jni lPX V #A;'h S 6llc 3   '
                                                                VR                                                                         .-



                          lU i W- &nI
                                    :
                                    + CIA -
                                          J-Uqè/ê.
                                                 J W - * œA .( - atll?-
                          s/cas-
                              .s-p
                                 -a-!!-+ ) tn ge..am.J. lekm- c,:d # o1Fae<//
                          œ llt/ atlli dV r4 o4---     -p ul>-rd q.
                                                      lt          ç.
                                                                   qpr ko W -= < uf)lF,T%.                -                                              -       -                            -



                          xet.dtzieé guua
                      l                                                                                                    Vc
                                                                                                                            -/ W Iv+ tp-u ctl/xvzï-
                                                                                                                                                  .
                                                                                                                           .
                                               ccw -l                          - -                                    .- - -
                                                                                   '

                                   /eJ rzyl.
                           A I r?wI'        //
                                             q cw): % t  -
                                                         4.-/W' s& = (syp-ld YL# 4sramm't
                                                                      -                .- -                                                                                   - -   - - - -                                   - - - - -




-   -
                      %
                            V u)Kl'c &  O%..,-G - .-
                                                   n#,-.
                                                       o
                                                       .w . o* . 3 1 n-
                                                              - -                                                                                                                                                               .-


                          JIâ G k 2, m <       x yG + /u .Q csùsis > q+ tz
                                                                  - ..
                                                                         'om
                                                                          ,


                          à'
                           t> l'
                               n0 <                                                acceun+ ape e.etl1.                                               aB o .eo X u' Ji 2
                                   -                     .-       -       .-           - -                    -   -   .-   -   - .- -
                                                                                                                                                 T ...      -- .---.-'-t:-I-l.- --.--
                                                                                                                                                     .---*--.
                               M : ik %.ll4v
                                         V m...
                                              -J-;
                                             .-- .
                                                 0
                                                 .--d. '# uk)e#-.-i uu..
                                                     n..
                                                       I                    c
                                                                            .-,+
                                                                               -toW' lC /k)du-- - ----
                                                                                              -                                        -         - - -                                                       - -



                           @GJ k c Py mpzs a- x+ + '        Id--o-.o- . .--a-û
                                                                          .
                                                                                   -. 4a/
                                                                                    +-.----l
                                                                                           v-   ..-.-
                          fb    > 1.3 QV-CtG' G m h.a-.   -a-e--
                                                               2o-- n'
                                                                     v,.-.
                                                                         v.
                                                                          -x--o  -P- t.u
                                                                                       -6AA                                                                                                                  .
                                                                                                                                                                                                                 . '
                                                                                                                                                                                                                           .- - -       -
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 11 of 28




                                 b œ.f- llz'-     . ,Qu-+ cc '
                          '
                                         -
       6#9 l V                 I D h # /'5 /7is joi IJ /ö-v,.ct)' -
                                                        .
                                                                               .         .        ,. - -.. ... .. .- ,. ...-. .... -... . -   .


           1k.tut
          1-  ,
                . cvf c,E' j' ' Lk e- tuauh
                                     -       .      '- 1 .u -
                     k l
                       eo      ,   ' b.m      tu
                                               .l. h,'m
                  -   -


                                                   l        kli   1; q'   ,         I4
                                                                                     .       ..             ..

          mc,                 J -3               c'' o p N'-%,
                                                             1nIPé'. %        lJ1        81                  '
'
*

                       J1
               Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 12 of 28
                                             t
                                             6
                                             i
                                             !1
                                             ))
-        -      -                -
                                          %
                                             t5%.. + czb:1*  W s4' - -u --$4-+ J4sl.,-* - ht W s'GWzs
                                                                 --                - -                                    - .-



                                             :$w ;x -(s)-
                                                        <--- k-
                                                              ,
                                                              - lo1: 'k. Gera. Jwt./. ,oo/d Iw z
                                                                 -


                                             ll
                                              t''/vufv- c-elr xv..
                                                                 '%- = #-
                                                                  ' -.
                                                                    <.  u
                                                                        s.l                -                          -                   /4.
                                                                                                                                            f4.
                                                                                                                                              /-/-1
                                                                                                                                                  * .
                                                                                                                                                    4- '
                                                                                                                                                       iQ-
                                                                                                                                                       --. 0<
                                                                                                                                                         u                                  onkt
                                                                                                                                                                                         ....          --
                                             't
                                             .   i&.c. . &. x:
                                                             r             . . -                     c
                                                                                                     ,x,                              X /,JS.w          .-               -            d t m .io q---
                                                                                                                                                                                 +m % v--
                                                                                                                                                                                 -               > .,----   .       . -



                                          it
                                           iu1I' X ev'    IàAee Q so xzt'aéu,.x.J,Cewh W bopr                                                                .



                    ''''''
                                          81
                                           ,
                                           (
                                            o('A p-pse a% ytv ?+
                                                 '
                                                 7                    . 4-% -1 p-+.--- :--
                                                                   - % .-               7 * 5 & bô à#
                                                                                                 -                                                                   -
                                                                                                                                                                                                            -
                                                                                                                                                                                                                                       '

                                         .
                                          C'l:h A.
                                                 p.v lu l ,'
                                                           rt . w alI.R rjf-a .P/-
                                                            --akl                  J--Su u.
                                                                                          ,ô k-& 1
                                                                                           - .    ..eya,.x                                                                   -
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            -.




                    .        .
                                          :lo ml,u lv ou?-> iv u-kv Ah- #m-- >,J . te.,
                                         = . . . *-                         -                   -ln k.  5+
                                          t!
                                           1
                                           .Q ?a- c#s o? A 4- sca
                                                             ,             *$'c.è         .,d .
                                                                                        'ne      -                                                -


                                                 l 40 . u:,      h!.>. & /'zkà txw o u -sku .: w uo< - uuo ., ,d                                      . .
                                                                                                                                                                                                        .




    - .. .. . . .. . . - . . .
                                                 16.
                                                 j w.6      4o
                                                     -..-+....33-.-, 1d l.
                                                                         t f,fzt 1  : àz/%u), j juja g : j    -                           -

                                             '1
    -                                        ?   ) -+ m A xt.sJw <                                                   c,fxj os
                                                                                                                            , xJ
                                                                                                                      - . - ...; 1, t. .. llcc. aod
                                                                                                                                   '.                                                     -

                                             ,
                                                 lYx,alx-tf a.
                                                 t           s jn                      -                           M..-.e ul.% chx,,g or -
                                                                                                                  dé
                                                                                                                  -
                                                                                                                                         oxx .d---- . tt                                            -                                  -
                                             '                                                   '

                                               j                          Q'u = ll xo 6 Qwawl In A =-
                                                                                                   ' sc'
                                                                                                       âcme.o
                                                                                                                                                                             .


                             >               ?   .
                                                                 k                                                                                                                                                  .

                                               /
                                             2f : 3.                      patll. Y4më,c Jr
                                                                                         .N
                                                                             ..J, ul k V clv x é                           -



                                             7;
                                              kQ'cllvhW
                                                     ,     . -&J,
                                                               .0 % -. .jk--u
                                                                        --   za--Ij ,z+ . +< k . ,s
                                                                            ---                          ..




                    .        .       -
                                             'f
                                             M(4
                                             .
                                                 ,     = ;ôû GA A '. u i :t1% u o-    ldax #:pq
                                                                                              .
                                                                                              -
                                                                                              .IlX . Q-
                                                                                                     '$r+                         -
                                                                                                                                      .
                                                                                                                                      -                ...       - .                 -

                                                 '                                 '
                                                 '
                                                 ,   m-/ e+ W -c'r#-m-œ', t sc#.mu . A # V ..
                                                                             - - ...        >++), àcv% .-œvt.
                                                                                                     -        - -                             -        -- - -
                                                                                                                                                                 '
                                                                                                                                                                                                                                        .
                                                         >
                                                          % af+ % 1': 1.8- txwj .vq-
                                                                                   m., otoul- du m..as't = fn-                                                                                                  -       -

                                                     '

                                                     .o      ?-.
                                                               41- Sm'Z s'   a..
                                                                               'J, œV-,,x
                                                                                        ..-.t-me--.
                                                                                                  Txc-.
                                                                                                      =e-
                                                                                                        +.-J--%
                                                                                                              ---a ly'
                                                                                                                     bn .-. -
                                                             q %'..nG nuovx.
                                                                          '. 5 'm, //f% o zs. j--oI-'
                                                                                                    J.d cvq1,.r.
                                                                                                               A:-'
                                                                                                                  /*2                             .



                                                         <            v n+         cwg                                & .Qtatknls . .u <.                                                     .
                                                                                                                                                                                              0. scto- s,
                                                                                                                                                                                                .                                -   .....
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 13 of 28




                            -
                           ô wJ - jj (7
                                      > x &! .x .




                           6/06    /$h I'            *    q m o.
                                                               - %'m m4 L.J.
                          öö 1o a)k eo s
                                '
                                                    ol   a    u1 '.
            *                       >
           =w S .
                      Qt ö r 1,
                      .
                              1 ôw      Gfl lofM     F
                                                     .
        Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 14 of 28
                        j
                        t)
                         '
                        1
                        ;
                         !
                        ''                          -                 .            . .                         .       .                                 .   .   .   .
                        1
                        ,
                        l               .
                                        a :,
                                 y- lc.ab-lla- -Iw - mvw-su a c<- K .G. m .- $'
                                p.             .                             . .a    ..                                                       - - - - -

                        !
                        'Iq- + c44e 1- * 1- * a:jju.os o 4 c 4u o p w m
                        r
                                               --                                                                                               .


                        l
                        I % 9. oog.- 1..c, 444.
                                - - -
                                              -
                                              /!. A H #a .
                                                         u ke lG= j Qood nof-4*                  .



                        l'
                         14tb eA.c< -                                                -       n<
                                                                                             -              ..
                                                                                                                 a + + e-.m A c b q 6K u ei/
                        !< : x% +:-  .-1---0âv rec/p/kml oo ,&
                                                             - .-
                                                                wm. d.
                --                1 âu'c i,l/lyvvnzv 1.u . > 1.aœi- a/,eN
                        )x i---up .                                                                                                                                                  - - -


                        ?klo :b1
                        t       J4.- J-uI#ap- #J)d
                                                 - u& ,
                                                      - 17  w j- cjzcg gj.,tt
                                                                            - - .


                        il% d /:e rsu< !k-jtcx . vlw. a:g wso> û,
                        f$                                      ./d u,>  - - - -         -
                                                                                                                   -



                    -
                        tI.n: au-n .f
                                    u tc,lI<+z'                                                                                                 . souuçL
                                                                                                                                                       .ilsx
                                                                                                                                                           càezneo csm:
                        'j
                        ,

                        M
                          )4$ . àu        oo: zv n.l/ b . <,. u .xy *' #&.
                         lifu.s j'o %Q.s+ - dn/'  p ko < -v g, ru ,w,,ls k=
          -   - -
                        +   -
                                      z
                        ?,1o uk1: .-    uw i * pacx. 4:., scza- , ru , no,
                                               . - - ..-                                                                                                                                             -

                        !,
                        r1anim côuox -le iwî .so
                            .                        # ot n u/ po W csax5 ,                                            .


                          (a+ qca ra W m # A, - 41..
                          !                             : 4 ,ré p un guy                                                                                                         -
                        4.!
                          t                                                                          b i
                        t
                        i!a oa a :?-lqq cw zc œo . 1- &-um+, ,   *1- ;.
                                                                      :. c!)tc ,%                                                    -


                        #(
                         ;cas co i. p.  Q In-a z o ,4 A co a n l,sw , vlb,.s ukj,
                                     .-.-
                        :(                                  -                  -                                                         -      -                        -                               -




                        tf
                        .
                         '                                           ....-. - .- -   0 .- .. - .
                                                                                     .                                     ..- .- -..- . .- .- ...x w.                       -
                        '
                         /                          .                           ,                                                                                                       x
                  r'
                   i Q 7, rv v &-Q'&a46 Sw q, *'A1-1'       axd '#è  ,
                                                                     -     ' ('n a
                   r
...--           .A'(
                     CA n ög..-
                              at
                              ..-cc
                                 v- e
                                    .....l.
                                          ay-
                                           . Y A&V-
                                               ....-..m.
                                                       -w.ln '
                                                        .
                                                              jj> .----s-ga k.:     ..--- -             -



                    has * ,np q V o m Jc#,-J            '-öll+ ysuö+-.>    --/--.A . -               . ..- -           -     -                                                               -   -   -


                            'toux -œ-
                                    n.
                                     .lxo.
                                         ..                                     ,A+, 45- Px,o r., /t/lo;t A - ,aIunto sus.lo''
                                                                                                                             xcf
                                                    '

                            cïki u d:fe-c.:- .
                                             'e1ol1- JP                                                                                  w-i'.Q.aCL.#G l/-+,4n: tu'èit
                                        *          jo                  % Wwc.
                                                                         - .../    I'& p/)$ac (2J l ör hjaa4-Idqg
                                         '
                                                   .
                                                   -            .-   ?-'      ------, -- -.-.-.         -. .. -                                                                                          -.
    Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 15 of 28




                                            D
                                            .afwa       -

                          NA aslmzà'trïv vio1*4./.
                                                 ,0 #3.r- Qeh,.t to'. *
                  - . c&. qal Ceaavv'j/ôq ' a hû. o(l' o zz-gs
                 x '




                     Gm           au/oc' flafa    s : J 1: ooo * ô,oo

                     1)oo'
                         lll
                           'x bkxmo         : : 4 3:,Je ,:6* ,ô:

                  T-reagle tœm q s

                  #x od m coe ro* <s+.
                                     . /+ Kla rultw . actzöm
                     '
                         .'ù+: : 4 l u%6Y ,ôo

                    q)h 4xlez)d mez)4- p,blaktbrl4 c czapo4o o#3
                 xbcœ unk: o otxro-fôn lc?â c?'ut'    I # eT7.
                                                             /- a8:x
                     o# cta .ss,'

                  Pof'fn          tsu10   11aona y t.%*
                                                      'Sö ôd& oJô.Gt;

                     gao 1
                         '1.;x . fbtzf'
                                      nu s,
                                          ' Y'1lt, bôt ôôô,oo
                 '

                 r'
                  fe&tz ,
                        f)umuyt-.
                                s,'                           N




                     fre- J-uk'b rqm,b I oG s+      '
                                                    .             % 1#A: : .'
                                                                            kôG),aô
                              '                                                           . --.   .
.                                            ..
            Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 16 of 28




               f > whae- gock
                            v J+,:t, çonau,oàs 1> L?q.
                                                     - cvaa--q -
                                                               uk-1%
                                                                   e .< t -- .                                                                                                               -   .-

                                                                                                                                                                                         '
        11 4/: flot br% ç/+* C e J i+ 0c-&m p#4t A                                                                     , 4 e6t #4
                                                                                       - -                   -               -    -
                                                                                                                                        c- l4y' -
                                                                                                                                                -     -       .       .        -     -       -




- --.----/0.'.v.k2 hp1.
              .
             yz              : * %t$ç- >W' @q.
                                       .                                .    -     >),- h-'
                                                                                   -          /(:+Qi-        6çhs (.
                                                                                                                  -       f!F çip-     *( 4)pa- -
                                                                                                                           '
         rfxt? ?ifee qq .o c:=,#, -
               '
                                                             ,      $*.s .44'P ûsptn #V -V..     -             - 4V q.
                                                                                                               *                phi-   sp;h ---
                                                                                                                                            -                                 - --




         tziç X=. - kokoe-pnx.-:# +'h!ç$ /&.& s.Q'A
                                      .
                                          '
                                                                             -               .   -               - .
                                                                                                                     fr!o $ fâ-sx3:f!pio-
                                                                                                                           .- -       - -       - -
                                                                                                                                                                                                  '
                                                                                                                                                                                                 - - -.   -   .     - - -

                                                             .                         .             :                                                    y       o
          c*41-
              d (4 p/4pv. .'.-',çc,Ttt,3:4 ç1c+ikiri+y..l.--
                    ..     -      -                      .                                           S--#fd   .t pp-   -+,
                                                                                                                         ---.y.
                                                                                                                             -y--
                                                                                                                                'y
                                                                                                                                 .#-cxt
                                                                                                                                  .
                                                                                                                                       j e,-                                                     - --     - - - -       -   -



              -t
               ::
                j
                !
                k
                .éa
                 E
                 !
                 k
                 - b-,.1.*' % . (!;;74.!q-r?!li:r),r....t;!:i@k....j.
                                                                    .'.j.j.... 1
                                                                    !.         :.
                                                                               4
                         ...-... ..... ....-.. .. - .--....- ......- - -........
                                                                                .y.40..y
                                                                                o.
                                                                                 .     ..................
                                                                                                        -..q'
                                                                                                         -  r     -u..
                                                                                                            .......  jg.-oxj.y.r.
                                                                                                                       .              cp ..
                                                                                                                                  ...-.  ....
                                                                                                                                            --..........
                                                                                                                                                       -...-.....
                                                                                                                                                                -.........-..
                                                                                                                                                                          .
         Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 17 of 28




                   Q ?!sj--û#-.1
                               :#.
                                 $p?pdIny +>< .w 4,e t?y /4v olgs,s v--bjmpl'i
                                 .               -




     -    -   -    p p -T?--,@3 /E? 6 ,
                                      '-9- /-2l
                                         .
                                             -
                                              'q1/ $12 >%ç 4c.
                                                     .       d é?f,.?.,,0 441--/4-* .
                                                              .                                          -                  -




                    -   6t (4p-
                              t
                              ic-
                                l' 49- 1qI.JJJ;9 r fwcfn ypocy, qq /7 t.
                                                                  -    /R s't.,                                        -
                        /nlhmitz--#?. 3.
                             -       - :5l7: r-- R csr&.
                                                       l// $ouIu, #: p.i,è 3cJ-sfw-sk!R.
                                                         -




                        41-
                          t), -
                              (!!/ m b
                                     '
                                     . /Q,35/::n;-ee. Zl/zctl
                                                            ck', p7lt$-t) 1 ttl,
                                                                               7:A
-= .- - - - .--   .- - .   sh y ---A.-.-bqf);. /f/, J$ 1t?>
                                 .




                                                                              l
                                                                              $ ------..- .-----.-.
                                                                           -- .                       .-- .-
                                                                              (
                                                                      ..
                                                                      X tè                            jyo1mxv.(
                                                                                                         -    ,...p-k
                                                                                                               -   -y.x.
                                                                                                                      ',.
                                                                            (:j.-,
                                                                                 :3- lQ
                                                                                                               D?        k
                                                                                                               O         y
                                                                                                                         0.
                                                                                                                                                 =
                                                                                                           =
                                                                                                               :         P
                                                                                                                         n.                       u
                                                                                                               E         Lu                       r.û
                                                                                                                                                 =
                                                                                                               m                                 =
                                                                                                               >        (D
                                                                                                           zO ï
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 18 of 28




                                                                                                           3            O
                                                                                                                        F-
                                                                                                           +'           u)
                                                                                                           *
                                                                                                           u
                                                                                                                     93
                                                                                                                     .
                                                                                                           b
                                                                                                           .
                                                                                                                     D
                                                                                                        r
                                                                                                        *            œ
                                                                                                        c
                                                                                                           O         r
                                                                                                           E
                                                                                                           *        (N
                                                                                                       =            r
                                                                                                       >            D
                                                                                                       Q
                                                                                                       c
                                                                                                                     r
                                                                                                                     X
                                                                                                       S             D
                                                                                                       r             c
                                                                                                       *             X
                                                                                                       =            D
                                                                                                       <X.          r
                                                                                                       >-           (6
                                                                                                       >            m
                                                                                                       <            m
                                                                                                       X             .
                                                                                                  t:   X            .0
                                                                                                  o    Q.           F:
                                                                                                  %    DJ           0
                                                                                                                    -
                                                                                                  co   &)           o
                                                                                                  co   o            *
                                                                                                  =    =            D
     *                                                                                #   *   @
                                                                                                                              *   e   @
                                                                                                       +                                  KJ
                                                                                                                                          C*4
                                                                                                                                          >
                                                                                                                                           rl
                                                                                                                                          cz*t
                                                                                                                                          :
                                                                                                                                          Jr
                                                                                                                                          <r
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 19 of 28




                           was owed $807.20 PUBLIC STORAGE held the balancejwi
                                                                             thoutdemand
                           from the tenant,for2 years afterthe date ofsgle afw hich time the proceeds

                           were deemed abandonedpursuantto Florida Statute583,806(8).
                           Pursuantto Flori
                                          daStatutej92.525,underpenaltyofperjury,1declare
              that Ihave read the foregoing docum entand thatthe facts stated in itare

              true.
                                 '
           DATED this t.1.
                         day ofA priI, 2017.
                   .
                                     '
                       .



              ze. kz (
                     /k,l,j#
                               1llt. s
                                  y .

           Lal
             'b!(rtHoIj.j,
               -
                         tSeni
                             orXreaMarlager
              I                  t
              ;




                                                                                           Page3 ot
                                                                                                  -3
        Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 20 of 28


'
                                                   >
                                                   W
                                                   .vqN
                                                    ..  ,'
                                                       ;'
                                                        ;



                                                  3.                                                                                                                                                                             '              '                '
                                                  '
                                                  n.
                                                  .                                                                                                                                                                               f...!    j.1J1à .
                                                                                                                                                                                                                                                  n'..
                                                                                                                                                                                                                                                     '
                                                 ..                            ..                     .                                   .                      jjrKj.
                                                                                                                                                                 k    k                                                           . ... .. .
                                                                   i. .              >.                   r'
                                                                                                           r'.          . .                                                                               ''                     :.''   ...        '                  '
                                       .
                                       .
                                             -.
                                                  '
                                                  .-
                                                  ..
                                                                 ., . .
                                                                 ..< ..
                                                                                                                          .
                                                                                                                                                   .
                                                                                                                                                                  .
                                                                                                                                                                 ,. . .
                                                                                                                                                                      ..,
                                                                                                                                                                                          . ... ....
                                                                                                                                                                                          .                                        1k,..-$i
                                                                                                                                                                                                                                   !E     ë
                                                                                                                                                                                                                                          !!
                                                                                                                                                                                                                                           r
                                                                                                                                                                                                                                           .!
                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                             .1
                                                                                                                                                                                                                                              iO
                                                                                                                                                                                                                                               .-
                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                                              -.
                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                               . .n-;.(.
                                                                                                                                                                                                                                                   .'  .
                                                                                                                                                                                                                                                       $.!.k.
                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                            I,-.
                                                                                                                                                                                                                                                            J
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                          ...  ..
                                                                                                                                                                                                                                                                .:
                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 .1k
                                                                                                                                                                                                                                                                   .
                                       ' )                       c... 't. .
                                     --a
                                     s           -.,
                                                                      ,r
                                                                       . .- :                t:.1
                                                                                                ,
                                                                                                .
                                                                                                  :.. ... . . k .-1.
                                                                                                !.!
                                                                                                  4
                                                                                                  ,
                                                                                                  .- 4:
                                                                                                      .:1t i.v- ...
                                                                                                                 ..'c.'% '
                                                                                                                    ---2
                                                                                                                       .1k ..
                                                                                                                          ..               .
                                                                                                                                                        '.    '' . ..
                                                                                                                                                                 -. ''
                                                                                                                                                              ...-                       x..( ..
                                                                                                                                                                                         . .'. :
                                                                                                                                                                                            . -
                                                                                                                                                                                              -.               -ii'ùz-tt..         l''
                             4:j: ....                       2,
                                                                   .           .'
                                                                                                                           .,                 .                                .-
                                                                                                                                                                                .* .x'                        .
                                 %.. .                     v . ' ....'q
                                                                      ). .,'..'.''..'         . j   ,j.j.'
                                                                                                '(g'1    ..
                                                                                                          )q
                                                                                                           %%
                                                                                                           ?.%
                                                                                                             .jà(           E..o.':;..'. ()
                                                                                                                'jjj.,...., I              .t
                                                                                                                                          -''
                                                                                                                                            j
                                                                                                                                            .
                                                                                                                                            '!.
                                                                                                                                              $.
                                                                                                                                               '                                            1.
                                                                                                                                                                                             '
                                                                                                                                                                                             .
                                                                                                                                                                                             '.''
                                                                                                                                                                                                N         . '..
                                                                                                                                                                                                                                   '..'
                                                                                                                                                                                                                                      ..%'
                                                                                                                                                                                                                                         ...  . ..
                                                                                                                                                                                                                                           '%..% . ''.' . . .
                                                                                                                                                                                                                                               '                                                                    ''               .
                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                    '
                                                                                                                                                    .       .     .<.                          . ... -.-           .
                                                                                                                                                                                                                   -               ' ''-'- . ' ''                         '':
                                 #$.             .. '
                                                    . w                    '     1 . '''                                         .         .'       '                                                                                                             .                                                                  .'
                              ..
                             .l
                              .
                                                 '....
                                                                      .' M,
                                                                          ., ...:
                                                                          k
                                                                          ,         '.'
                                                                       ... .. .,... '..g.. . . ....
                                                                                                                           . 1.:
                                                                                                                         ..'..'b
                                                                                                                       ..,     .. . . ..
                                                                                                                                         ...:.' ''., ,-.. .. -. .
                                                                                                                                         '
                                                                                                                                            .' ....'.. .         f..'.'. ..' 1
                                                                                                                                                                             4
                                                                                                                                                                             $
                                                                                                                                                                           ,..
                                                                                                                                                                             I
                                                                                                                                                                             !!
                                                                                                                                                                              4
                                                                                                                                                                              ..:
                                                                                                                                                                              j
                                                                                                                                                                              k
                                                                                                                                                                              . .
                                                                                                                                                                                11
                                                                                                                                                                                 1,
                                                                                                                                                                                  Ic
                                                                                                                                                                                   ..'
                                                                                                                                                                                     .
                                                                                                                                                                                     k
                                                                                                                                                                                    ::
                                                                                                                                                                                   )k.r
                                                                                                                                                                                      ,:
                                                                                                                                                                                     ''t.
                                                                                                                                                                                        !
                                                                                                                                                                                        3'
                                                                                                                                                                                         ,.
                                                                                                                                                                                          1
                                                                                                                                                                                          Lb
                                                                                                                                                                                           k
                                                                                                                                                                                           .
                                                                                                                                                                                           ':;.k
                                                                                                                                                                                           .   ..
                                                                                                                                                                                                hl?
                                                                                                                                                                                                  -
                                                                                                                                                                                                  ',
                                                                                                                                                                                                  j)-
                                                                                                                                                                                                    .
                                                                                                                                                                                                    :'.
                                                                                                                                                                                                      .''.
                                                                                                                                                                                                         '.i'                      1
                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                    4
                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                    .;
                                                                                                                                                                                                                                     n
                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                      '>
                                                                                                                                                                                                                                       .%.
                                                                                                                                                                                                                                       '.'.i
                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                           '.
                                                                                                                                                                                                                                            h
                                                                                                                                                                                                                                            p
                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                            '1
                                                                                                                                                                                                                                             :
                                                                                                                                                                                                                                             4''
                                                                                                                                                                                                                                               à
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               -'i
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                 5
                                                                                                                                                                                                                                                 )
                                                                                                                                                                                                                                                 k)
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                  9
                                                                                                                                                                                                                                                  @.
                                                                                                                                                                                                                                                  ; 1
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                    '1
                                                                                                                                                                                                                                                     '4
                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                       '1         .                                                                  '':.
                                                 . .                    :y             ..                                                   ,                                                                                                                                                                       .. ,.               .
                                  . '
                                                 .  .
                                                 d va'            Q+
                                                                           .    i''r.'ê
                                                                                      R
                                                                                        ;k......
                                                                                               .
                                                                                                 %;;...'.... . ...: ..
                                                                                                                     4.y.                                                       .''-'''- '''''-#;
                                                                                                                                                                                                .J.
                                                                                                                                                                                                  :;...
                                                                                                                                                                                                      '.                     <.
                                                                                                                                                                                                                              :qj..                    .e...- -.............                    ''; :.p:.....'.
                          el                     '' ''>
                                                          :' J.r.. .(       .:.'... ..
                                                                                     xr.. y.     v''...)'..
                                                                                            ; .;a.                                                .'. '.' t'. ' .
                                                                                                                                                                           j.        . . ''

                         e.......:...'
                                              ;.                                                                                                   s. .         ,.                          rv:
                                                                                                                                                                                              .j '
                                                                                                                                                                                                 ..
                                     .                Y , .-...'.i..-..-..t .        .:
                                                                                      .14.,
                                                                                          (.'         r..                                              '         re ,
                         ,:                      . .                                                   ..                                                                          '.                    .
                      ik'                                                     ';r       '
                      .-...
                      .;
                      j .'
                         ..
                                             'y,             -,!
                                                               .
                                                               -$
                                                                .
                                                            ..%.I
                                                                 h
                                                                 '
                                                                 k
                                                                 -.
                                                                  ,1
                                                                   .
                                                                   :
                                                                'r&'
                                                                   .;
                                                                     ,.
                                                                      -.
                                                                       :1.
                                                                        i
                                                                    .1NI.
                                                                          '..
                                                                            !
                                                                            F$;:
                                                                               .-,..
                                                                                  & : .          .n'. .
                                                                                                      '1
                                                                                                       .' - .'.D..
                                                                            ..w..,.'; ).E':. ''... ' ':J . >
                                                                                                                                                                               ' ''
                                                                                                                                                                                .....
                                                                                                                                                                               ' .w''
                                                                                                                                                                                      e
                                                                                                                                                                                      (
                                                                                                                                                                                      ?                  a'.
                                                                                                                                                                                                         :          .
                                                                                                                                                                                                                    ,.
                                                                                                                                                                                                                     .y   . 1
                                                                                                                                                                                                                      .- a. .
                                                                                                                                                                                                                            .(
                                                                                                                                                                                                                             *
                                                                                                                                                                                                                             e..
                                                                                                                                                                                                                               :
                                                                                                                                                                                                                               4
                                                                                                                                                                                                                               ;
                                                                                                                                                                                                                               v.
                                                                                                                                                                                                                                4
                                                                                                                                                                                                                                2
                                                                                                                                                                                                                                .1
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                 h.
                                                                                                                                                                                                                                  .j
                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                   ;4
                                                                                                                                                                                                                                    7
                                                                                                                                                                                                                                    ti
                                                                                                                                                                                                                                     y.
                                                                                                                                                                                                                                      j;
                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                       j
                                                                                                                                                                                                                                       2.
                                                                                                                                                                                                                                        t-
                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                         .)
                                                                                                                                                                                                                                          33
                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                           f'
                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                            i.
                                                                                                                                                                                                                                             t
                                                                                                                                                                                                                                             2
                                                                                                                                                                                                                                             .)
                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                              -t
                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                               w
                     '' -                                        ''''      '                             '          '.'   .                               ,'.. '' ''''- '
                                                                                                                                                      '' ''                                 .. . '.'''
                                                                                                                                                                                            '        . 1.           '-

                     .
                       .'
                      ,;
                       j
                        .'
                      >...
                                             ' '
                                             ..
                                              .
                                              ,.
                                                      !'
                                                        ,r..
                                                       ! .. ..k
                                                                 .
                                                                 -
                                                                 .,....
                                                                      ..   .
                                                                       .., ..,,
                                                                              .
                                                                                          '-.
                                                                                          ,. ..
                                                                                              .'
                                                                                                       .'. ..:
                                                                                                             .)
                                                                                                              ...'..,
                                                                                                            . .. .5
                                                                                                                    .j... .;,..,.
                                                                                                                      ' . 1j,
                                                                                                                                        .
                                                                                                                                        -
                                                                                                                                        :..
                                                                                                                                        1 '.-.j
                                                                                                                                           '
                                                                                                                                           .
                                                                                                                                           ;
                                                                                                                                           '
                                                                                                                                           I
                                                                                                                                           .,
                                                                                                                                            !
                                                                                                                                            '
                                                                                                                                            .
                                                                                                                                            jr      . .. .. '.
                                                                                                                                                  . .         . . .. .
                                                                                                                                                    s- . .,......,. .
                                                                                                                                                  . .                            !
                                                                                                                                                                                 i
                                                                                                                                                                                 7   .   ,...
                                                                                                                                                                                              ... ?t
                                                                                                                                                                                                  ,?i
                                                                                                                                                                                                   ''''L
                                                                                                                                                                                                . . ..
                                                                                                                                                                                               ..  ..
                                                                                                                                                                                                       'b''
                                                                                                                                                                                                        'ï.
                                                                                                                                                                                                          2'
                                                                                                                                                                                                           1
                                                                                                                                                                                                           .
                                                                                                                                                                                                           :
                                                                                                                                                                                                           ;'
                                                                                                                                                                                                            7
                                                                                                                                                                                                            .
                                                                                                                                                                                                            '.
                                                                                                                                                                                                             '
                                                                                                                                                                                                             -
                                                                                                                                                                                                             '-
                                                                                                                                                                                                              ''
                                                                                                                                                                                                               ,
                                                                                                                                                                                                               .    .
                                                                                                                                                                                                                   .:
                                                                                                                                                                                                                    .

                     lf                                                                                                                            .                       .                             .
                     :P           .          x..! .         ., r               z                                 ,          , ,.                       .                         :
                     t
                     ..,
                       .
                       -w..
                          è$.j
                             '.                                                 ..                     ...              .
                                                                                                                        '. . .                                                                                                                                                                                          (jjj                .             .
               '
                     .
                                                 . .. a                    . .. . .
                                                                                                      .
                                                                                                       ?1jï
                                                                                                          .
                                                                                                          '.'
                                                                                                            .. .
                                                                                                               j!
                                                                                                                N
                                                                                                                ,:
                                                                                                                 '
                                                                                                                 y.t
                                                                                                                   '''
                                                                                                                     .x
                                                                                                                      jj'.i
                                                                                                                          a'
                                                                                                                           j
                                                                                                                           .
                                                                                                                           p
                                                                                                                           j,
                                                                                                                            .'
                                                                                                                            '. uï;
                                                                                                                             <
                                                                                                                                 #                                                                                                                                                        '
                                                           x ' :%.6,=.                            .'-                 '
                                                  ..
           )
            -.t
                           .
                           '  j
                              .
                              '              .     ..'            '

                            ' ?
           ';'. ..;
          ;..,'.a1
                           '
                       ... .
                  , ..,L               .. . ,
                                          z
                                             ..
                                           . 1
                                          .'
                                              :
                                              ..
                                               r
                                                J 1
                                                  ,
                                                  '
                                                  /
                                                  .
                                                  4
                                                  '
                                                  ,
                                                  .                                                                                      .
                                                                                                                                    ''''.''
                                                                                                                                       '. :, '.
                                                                                                                                       .                 jjjr:....,
           :..                                 .                                                                                         ,i       j j!J.'.....'
                                                                                                                                                  '
                                                                                                                                                % .           ..
                                                                                                                                                               .
                                                                                                                                                               .



    .     Cv  jv.
           '.1! ; =                       :.a- '
                                               ... ' .,                                                          .e'.
                                                                                                                    '.,..z
                                                                                                                         jkh.
                                                                                                                           a'sj'..
                                                                                                                           u.     tk.k.
                                                                                                                                 ,'   ;.
                                                                                                                                      .j' ..'..r...E
                                                                                                                                        :'J.        1: ..'.....'' T
                                                                                                                                                                  n%:.
                                                                                                                                                                     ..,...). ''gw..uu'..                                        ..z4
                                                                                                                                                                                                                                    *'
                                                                                                                                                                                                                                     :.
                                                                                                                                           ' '..         '.       .       'x..
                                                                                                                                                                                                                             '
                                                                                                               . ..      .                                                                                                            ..
                  .                      .x1
                                           . :J m  W                                                                                     '                           .$.k
                                                                                                                                                                     *                         '

                         +: .. ... .
                         .

               .
               J
               ç
               j)
                .e
                .
                 .                               '
                                                 ,.j
                                                 .
                :
                !;1'.                            '.j
                                                   l
                                                 ''7
                                                   1
                                                   .
                                                                                                                                                                           -                    ''
                                                                                                                                                                                                 ,:
                                                                                                                                                                                                  q;
                                                                                                                                                                                                   ',
                                                                                                                                                                                                    '
               ..*
              1:                                 i
                                                 ,$
                                                  ;t.
             'Y
              '''                                 1
                                                  ';
                                                   :                                                                                                                                     :..J*./.b.'.
    .                                                                  '                                                                                                                            ''
              ' . ..                              j:'        '  :.z-....-(.
                                                            ..%.w                                                                                          -.'
             ,)FL .1.r-r--x..ag..,,
                j4                                a
             *
             t
             :
             .
               ..
                =-'5a
                   .-$' .                                                                                                                           *'
                                                                                                                                                     (                                                                       ..
                                                                                                                                                                                                                              'u..
                                                                                                                                                                                                                                 'q
                                                                                                                                                                                                                                  -'.
                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                     ,.
                                                                                                                                                                                                                                      ;'... .
                                                                                                                                                                                                                                      A   ..'-
                                                                                                                                                                                                                                             '.. q ..
                                                                                                                                                                                                                                             .  JQ..S..
                                                                                                                                                                                                                                              ,.,
                                                                                                                                                                                                                                                    ' ..
                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                      C.
                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                       P.
                                                                                                                                                                                                                                                        ,j
                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         j
                                                                                                                                                                                                                                                         (.
             k                                                                                                                                                                                                                               . '''
                ii                                ''
                                                   .                                                                                                                                                                   .            ' ej('H.A
                                                                                                                                                                                                                                     y'     ''k
                                                                                                                                                                                                                                              'e.''' ;te
                                                                                                                                                                                                                                                       3-'
                                                                                                                                                                                                                                                         '''V '
                                                                                                                                                                                                                              l.u




    '            hy...                      @.                                                                                                                                                                                                         . .
                                                                                                                                                                                                                                                         .':-Nl
                                                                                                                                                                                                                                                             y    .v. ft              'kt:r
    '                                        ...J.. . .                                                                                                                                                                                                  a:
                                                                                                                                                                                                                                                         3 .4 :!
                                                                                                                                                                                                                                                             ,.:k
                                                                                                                                                                                                                                                                ; .'.      ).ç,.I
                                                                                                                                                                                                                                                                            ,-  jh
                                                                                                                                                                                                                                                                                 gje'
                                                                                                                                                                                                                                                                                    2.''..) e2
                                                                                                                                                                                                                                                                                             -*
                                                                                                                                                                                                                                                                                             -;f.j*jj
                                                                                                                                                                                                                                                                                                    j?
                                                                                                                                                                                                                                                                                                     jIr
                                                                                                                                                                                                                                                                                                     ' .vl
                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                       x '
                                                                                                                                                                                                                                                                                                         id .x..
                                                                                                                                                                                                                                                                                                          k.s
                                                                                                                                                                                                                                                                                  ./.
                                             .
                     '
                          .              -.  '. .v
                                         3:. .''. .
                                                  ..
                                                   .;
                                                    .'.
                                                      '.
                                                       '.
                                                        '.
                                                         '..                                                      '                                                                                                                                      .'x.>e
                                                                                                                                                                                                                                                            .=r
                                                                                                                                                                                                                                                               -u
                                                                                                                                                                                                                                                                l   .
                                                                                                                                                                                                                                                                    4 )k
                                                                                                                                                                                                                                                                v..a..:
                                                                                                                                                                                                                                                                I      ;/.Ij, ll)r            ',%
                                                                                                                                                                                                                                                                                       ..:(;:3, a(.
                                                                                                                                                                                                                                                                                                  * ...   i!
                                                                                                                                                                                                                                                                                                           .tjh.
                                                                                                                                                                                                                                                                                                               1.
                      t-                           .. :                                               ..
                                                                                                      '
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                . x     ;'
                                                                                                                                                                                                                                                                        ::,r''  .
                                                                                                                                                                                                                                                                                .v .
                                                                                                                                                                                                                                                                                   s (p? t.lr.qj
                                                                                                                                                                                                                                                                                    .$x
                                                                                                                                                                                                                                                                                      ;kç
                                                                                                                                                                                                                                                                                        -1v
                                                                                                                                                                                                                                                                                          kp
                                                                                                                                                                                                                                                                                           .j.
                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                             ';'
                                                                                                                                                                                                                                                                                               4
                                                                                                                                                                                                                                                                                               ? '
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 o
                                                                                                                                                                                                                                                                                                 yzl
                                                                                                                                                                                                                                                                                                   .k:.
                                                                                                                                                                                                                                                                                                      :   j!
                                                                                                                                                                                                                                                                                                           y
                                                                                                                                                                                                                                                                                                           .  '
                                                                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                                                             ?t
                     ...
                       ,
                       ..e
                     ,1:
                         .... .                        .
                                                                                     ...
                                                                                      .
                                                                                       ,                                                      .
                                                                                                                                                                                                                                                                                ewjj
                                                                                                                                                                                                                                                                                   (
                                                                                                                                                                                                                                                                                   s
                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                    l
                                                                                                                                                                                                                                                                                    ;)'
                                                                                                                                                                                                                                                                                 j.z$
                                                                                                                                                                                                                                                                                 . ..
                                                                                                                                                                                                                                                                                    a ..
                                                                                                                                                                                                                                                                                      ;
                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                       y
                                                                                                                                                                                                                                                                                       #
                                                                                                                                                                                                                                                                                       kr
                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                         i
                                                                                                                                                                                                                                                                                         w.
                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                          j
                                                                                                                                                                                                                                                                                          tf-jjkjt.
                                                                                                                                                                                                                                                                                          b
                                                                                                                                                                                                                                                                                        j:.
                                                                                                                                                                                                                                                                                          .yj.
                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                  r
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                  à
                                                                                                                                                                                                                                                                                                  k
                                                                                                                                                                                                                                                                                                   4
                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                   )zg
                                                                                                                                                                                                                                                                                                  wp..ç
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                      q.
                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                      .,,j,i
                                                                                                                                                                                                                                                                                                           u
                                                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                               .
                          .                                                         .......
                                                                                    .                                                         .A;x
                                                                                                                                                 >%t'#4:.4?$:
                                                                                                                                                      - ---r-                                                                                                                        %,t
                                                                                                                                                                                                                                                                                       .tx h..:'s*--
                                                                                                                                                                                                                                                                                                   ,;xcl.''r.
                                                                                                                                                                                                                                                                                                            g    s.s,.
                                                                                                                                                                                                                                                                                                            jzksl:
    .                        I.                                                     ..,'                                                      .'.m-''
                                                                                                                                                    .+.                                                                                                                                        ?*.I .h    y.w.
                                                                                                                                                      ;.'
                                                                                                                                                        y.ua&
                                                                                                                                                        .                                                                                                                                   *jj             <x
                                                                                    ..
                                                                                       .' .
                                                                                                                                                 *'  J'
                                                                                                                                                     *:
                                                                                                                                                      ze    ,J.;
                                                                                                                                                               .j.
                                                                                                                                                                 q .J.Jek                                                                                                                  I '. .
                                                                                                                                                                                                                                                                                                       o)
    :
                                 .                                                  r. , '                                                         a..
                                                                                                                                                   .- t(.
                                                                                                                                                        <X
                                                                                                                                                         ..'
                                                                                                                                                        .' G
                                                                                                                                                          ..
                                                                                                                                                           .$'
                                                                                                                                                             ....'
                                                                                                                                                            .%   ,j.t.
                                                                                                                                                                  xw x.g.
                                                                                                                                                                        Xqn
                                                                                                                                                                        .  ..*
                                                                                                                                                                             ,j
                                                                                                                                                                              Y
                                                                                                                                                                              aN'h                                                                                                              J.p..%!roùaoj
                                                                                                                                                                                                                                                                                                           /
                                                                                                                                                                                                                                                                                                           yjj
                                                                                                                                                                                                                                                                                                             wj.'               .
                                                                                                                                                                                                                                                                                                      .$..rj                    y'œ.
                             .
                             .                                                           :                                                         .e        .            jk                                                                                                                               ..                   .
                                                                                                                                                                                                                                                                                                                                .t
                                                                                                                                                                                                                                                                                                                                 v.&
                                                                                                                                                                                                                                                                                                                                   .>p
                                                                                                                                                    ..s.x*+1.!.'.p. ta;
                                                                                                                                                             .;.  jjtawv .                                                                                                                                                           'xyR.
                                                                                    ,..
    .
                                                                                     . .
                                                                                     .f.;                                                           wz       ux'           a                                                                                                                                 ?.:                      .k
                                                                                                                                                                                                                                                                                                                                      %
                             .R                                                     . ..                                                           '   ..
                                                                                                                                                        'Ja..
                                                                                                                                                            ..
                                                                                                                                                             .k
                                                                                                                                                              x'.'.
                                                                                                                                                                  '.'
                                                                                                                                                                    t
                                                                                                                                                                    r.
                                                                                                                                                                    '*
                                                                                                                                                                     v+.
                                                                                                                                                                      ':
                                                                                                                                                                       p                                                                                                                                       wa.
                                                                                                                                                                                                                                                                                                                 lzly           .. .sr.p
                                                                                                                                                                                                                                                                                                                                       .a.
                                                                                                                                                                                                                                                                                                                                         a
                              .:t                                                                                                                       e e.     k...aj..
                                                                                                                                                                        .
                                                                                                                                                                        f'L .
                                                                                                                                                                            .
                                                                                                                                                                            i'à                     .                                                                                                          q'1
                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                 x. jj'jj
                                                                                                                                                                                                                                                                                                                 u            z
                                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              ef
                                                                                                                                                                                                                                                                                                                               i
                                                                                                                                                                                                                                                                                                                               .'
                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                                                                                                a.
                                                                                                                                                                                                                                                                                                                                 J'TIk
                                                                                                                                                                                                                                                                                                                                     J.
                                                                                                                                                                                                                                                                                                                                      T
                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                      +
                                                                                                                                                                                                                                                                                                                                      :.
                                                                                                                                                                                                                                                                                                                                       F
                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                       i ,y
                                 y                                                                                                                                  . .
                                                                                                                                                                     ..:  '.2                                                                                                                                            .y
                                                                                                                                                                                                                                                                                                                          )f
                                                                                                                                                                                                                                                                                                                           :,i
                                                                                                                                                                                                                                                                                                                             1y
                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              ).
                                                                                                                                                                                                                                                                                                                               :
                                                                                                                                                                                                                                                                                                                               X:
                                                                                                                                                                                                                                                                                                                                .''''
                                                                                                                                                                     '
                              di.                                                                                                                       rj.
                                                                                                                                                          q              b L.
                                                                                                                                                                            y                      .h                                                                                                              ,jjjjzjj    .       .vo:.
                                .
                                                                                                                                                          2z.
                                                                                                                                                            !.
                                                                                                                                                             1',
                                                                                                                                                               191...!.
                                                                                                                                                                      :
                                                                                                                                                                      t.
                                                                                                                                                                       kj
                                                                                                                                                                        ,s'x                                                                                                                                            .j
                                                                                                                                                                                                                                                                                                                         ,z
                                                                                                                                                                                                                                                                                                                          ;..              jj;jyv
                                                                                                                                                                                                                                                                                                                                             .5
                                                                                                                                                                                                                                                                                                                                            ,',!11..jj#-
                                                                                                                                                                                                                                                                                                                                                       .kk.
    v                                                                                                                                                     a .   t.- .       $                      .,                                                                                                                           x
    .                         :
                              .,                                                                                                                         .s
                                                                                                                                                          .
                                                                                                                                                          R.
                                                                                                                                                          . a
                                                                                                                                                           .w
                                                                                                                                                             ..:
                                                                                                                                                               .4
                                                                                                                                                               c-
                                                                                                                                                                j...:
                                                                                                                                                                    .
                                                                                                                                                                    .J
                                                                                                                                                                    .'.
                                                                                                                                                                      x:..?
                                                                                                                                                                          --
                                                                                                                                                                          ,
                                                                                                                                                                          .x
                                                                                                                                                                           .
                                                                                                                                                                           c)
                                                                                                                                                                            .
                                                                                                                                                                            g.
                                                                                                                                                                             '                      j                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                )
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                >
                                                                                                                                                                                                                                                                                                                                k
                                                                                                                                                                                                                                                                                                                                ,s
                                                                                                                                                                                                                                                                                                                                tj. .,
                                                                                                                                                                                                                                                                                                                                     p
                                                                                                                                                                                                                                                                                                                                     %t
                                                                                                                                                                                                                                                                                                                                     . (
                                                                                                                                                                                                                                                                                                                                      .'
    '                         :
                              .
                              '                                                                                                                           i
                                                                                                                                                          r
                                                                                                                                                          g
                                                                                                                                                          ..    j .
                                                                                                                                                                  r   : .y j
                                                                                                                                                                           ;..
                                                                                                                                                                            y
                                                                                                                                                                            r.                      :
                                                                                                                                                                                                    x                                                                                                                               j
                                                                                                                                                                                                                                                                                                                                    .i
                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                     jx
                                                                                                                                                                                                                                                                                                                                     /z;p
                                                                                                                                                                                                                                                                                                                                      . , ,
                                                                                                                                                                                                                                                                                                                                          g
                                                                                                                                                                                                                                                                                                                                        jj.
                                                                                                                                                                                                                                                                                                                                        . j
                                                                                                                                                                                                                                                                                                                                          . x
                                                                                                                                                                                                                                                                                                                                            g
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                          3,3
                                                                                                                                                                                                                                                                                                                                            .:;
                                                                                                                                                                                                                                                                                                                                            ,#
                                 .                                                                                                                        ..  7tx'
                                                                                                                                                              .
                                                                                                                                                       'v.e'4%:..
                                                                                                                                                                 bwJ!ltn.4j'j*,?l..j$<,..*'q''. ..J                                                                                                                                         .
                                 .                                                                                                                                            c               ?'                .... .:.. . ...            ('                                                                       '' '            '
                                 ,                                                                                                                                                                        ya oaj#j,
                              )                                                                                                                     ..     .
                             '1.1,                                                                                                                :A
                                                                                                                                                   k
                                                                                                                                                   .:'t .4 ,
                                                                                                                                                   1                            .             ,
                                                                                                                                                                                              .
                              .
                              '
                              .                                                                                                                     A:
                                                                                                                                                     g
                                                                                                                                                     +.j!
                                                                                                                                                     .  .
                                                                                                                                                        f
                                                                                                                                                        .
                                                                                                                                                        ,
                                                                                                                                                        -Y
                                                                                                                                                         -,
                                                                                                                                                          4
                                                                                                                                                          '
                                                                                                                                                          k.
                                                                                                                                                           er
                                                                                                                                                            '
                                                                                                                                                            P
                                                                                                                                                            v.
                                                                                                                                                             i
                                                                                                                                                             kpyi
                                                                                                                                                                fkv?
                                                                                                                                                                .  . .-...'                                          .. .. . .             .. . ..' ..

                                                                                         g                 .                    y.... ...-.- r...- .:er ..
                                                                                                                                                      (WWv                                          tjjyj
                                                                                                                                                                                                        .jjjéjo <y;
                                                                                                                                                                                                                  ,zguvp;
                                           (.


                                       >)
                                         x
                                         .
                                                                                                                                                       1s I1.                                            .% .                                                             g ,a.
                                                                                                                                                                                                                                                                              $a .                                                                                 S,qud
                                                                                                                                                                                                                                                                                                                                .
    .                                    .
    '                                 I>
                                       .     .                                                                                         t4.
                                                                                                                                         %3 G*-
                                                                                                                                              .
                                                                                                                                              %+                                                          % S                     qv .
                                                                                                                                                                                                                                  .                              .jl
                                                                                                                                                                                                                                                                cs -. %
                                                                                                                                                                                                                                                                      ,Qq*$                                                     &:                            go
    '
                                       .,                                                                                               d'
                                                                                                                                         k                    .
                                                                                                                                                              q.s:                                                         s .
                                                                                                                                                                                                                             %                                   .        .   u o.
                                                                                                                                                                                                                                                                                 :y                                         .: li                             od    .       = c
    .                                .
                                         .                                                                                                                                                  f
                                      '                                                                                                                      '   .
                                                                                                                                                                                              <1c.$t$                              Q>R.
                                                                                                                                                                                                                                      $-V                                 (5,.
                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                             . .
                                                                                                                                                                                                                                                                               ,' .                                             , 1K.
                                                                                                                                                                                                                                                                                                                                    <'ï.
                                                                                                                                                                                                                                                                                                                                       uj,                                  .'*'*1
                                                                                                                                                                                                                                                                                                                                                                                 .I3
                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                    z                                                                                                         n         J
                                                                                                                                               4                                                   t                t.ôu
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       l .
                                                                                                                                                                                                                         f! s+'lt <..zo.                                                                                        '
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                ek                                 o
                                                                                                                                               Q'
                                                                                                                                                z
                                                                                                                                                . .z
                                                                                                                                                   x+                            '                 n d rt.w ct A :4=-krx                                                                    : T*pl
                                                                                                                                                                                                                                                                                            '                                   t+                    ' u
                                                                                                                                                                                                                                                                                                                                                        'ut'td-
    Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 21 of 28
Date: 05/01/2012                                                           Location:MlM
Time: 08:12:00 PM
                                 FederatBureau of Prisons
                        TRULINCS AccountTransactions -Com m issary
                               PersonatInm ate lnform ation
 Date         Reference #   Transaction Type              SenderLast nam e              àmount
 01/05/2012 386             Gift                            GItXpx .chvo taKz 10   -$150.00
 01/05/2012 386             BP199Request-Retease       g:j aoow 1< 4.  1 Vo llflQ.
                                                                                 z $150.00
 01/05/2012 342             ReteaseFunds                4j.
                                                          % .- ,Z?.
                                                                  % . foA,j1.-k') -$250.00
 01/05/2012 342             BP199Request-Reteased      jjy r tko jjfuj-sttxs,           $250.00
 01/05/2012 428             BP 199 Request                                             -$250.00
 01/03/2012 TL0103          TRULWithdrawat                                               -$2.00
 01/03/2012   400           BP 199 Request -Reteased                                    $2.
                                                                                          50.00
 01/03/2012   TL0103        TRUL W ithdrawat                                             -
                                                                                          $5.00
 01/03/2012   TL0103        TRUL W ithdrawal                                             -
                                                                                          $2.00
 01/01/2012   TL0101        TRUL W ithdrawat                                             -
                                                                                          $2.00
 01/01/2012   TFH0101       Phone W ithdrawal                                            -
                                                                                          $3.00
 01/01/2012   TL0101        TRUL W fthdrawal                                             -
                                                                                          $2.00




                                                                             Inmate #:95553004
               *
                                            ,                    f-                                       -                :
                     )t-L. tz1-= .)j'
                                    u7.
                                      l.-.JL-;x ..--k;.-.ï.k:!IL1:.t .f-....,.
                                                  Document 126 Entered on FLSD Docket 09/30/2019. 'é .Page
                                                                                                      -4'
                                                                                                        .5 ..u2:.t-: .--p
          .- .
           : .N-. :-..
.    Case
     .
    Da te I O1:15-cv-24012-CMA
       .
                 '

               5ti2a.
                        ..

                       iI017...
                                   -

                                                                                                         l
                                                                                                         -ucati  22
                                                                                                                  o(1:of
                                                                                                                       h$1,28
                                                                                                                          '.
                                                                                                                           t
    -1ùnl(-
          .
          t
          l: (
             -
             lf'
               1:56:l0F'
                       /$
                        1                                 FederatBureau of Prïsons
                                                TRULINCS Account Transactions -TRUFONE
             -.   ...                  --
                                                      PersonatInm ate lnform atïon
                                                          '.                                                                     -.


        Inmate Ho'
                 .95553004 lomate Hame:HARVEY,JOSEPH                                       AvaitabteBatance:$369.32
        Datec im e                               Transactfon Type                 Dialgd Dfgit:       Minutes          Am ount
        12/29/2011 8:21:46PM                     Catt                             8179873845                  14        -$3.22
    -   12./26/2011 '
                    12:79:58 ?1h                        :'-
                                                          ;'u.
                                                             -'
                                                              --'1.:
                                                                   -              9547845784                            -$0.48
        12/26/2011 12:29:53?t  k
                               bq                LocatTracsfer                        118                                $5.00
        17,
          r
          '16/2.
               011 7.:10:57F/?t                  CatL                             /075019186                            -S1.61
        12/14/2O11 8207:46PM                     Calt                             8179873845                            -$2.99
        12/'11/20117:27:58PM                                                      8179873845                            -$0.92
        12/11/20117:27:41PM                                                           118                                $5.00
        12.,
           /11/20113:19:46PM                                                      9046250609                            -$2.30
        12/11/20J1 1:30:46 PM                                                     8179873845                            -$0.92
        11110/2051 1:28:42PM                                                      8179872845                            -$0.23
        12/7/20118:58:17PM                       LocaLTransfer                                                           $5.00
        12/4/20116:41:57P/ '
                           /t                    CaLt                             9549247980                            -$0.12
        12/4/20112:17:31PM                       Catl                             8179873845                            -$3.d5




                        l tu, J.L?e ll                         Q . /s+. call af''
                                                                                l/r               X t Q 4I '
                                                                                                           R k,    .


                        czkit,                                        pbbllt GIA ,/Q- It uuw xl X         ontlr
                     '  W X c. QùJ, t?eal1, lA,  q,% jtaP*r tth2#œ'y 50p #w+ o lxya
                        d&a = 1 Qsu G- cdue a om I-I-tJ4 E'-      SQZ W Azrlwtye
                          # X t Qz
                              '
                                  u,ld, c.'
                                          -&x,w A tzx etgzh *a.t.'G'm l-.l-12 ,' &'&-
                         l  t; sQ. Gold cM s Lt- 1 W ll4h CIJB Zll. V :0 W -
                             Gql
                              tubIt :@,
                                      & tx,kat
                                             - oa >.
                                                   c.t/t-h G                           c-feli.
                                                                                             v W jCXzojqd
                                                                                                        .
                                  Q tzx-+en tk<- on ç&.l-& e., k-, cb'e- 1t''
                                                                            %.


                                                        15-1b;bI'1--''14''




                                                                                                     Inm ate #:95553004
      1     Case
              r
                 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 23 of 28
 Date: 03/0572012                                  SF u  . - zz- )g .
                                                           .uj
                                                      ,, - ,
                                                              .
                                                              .
                                                                    >. c.l
                                                                      .
                                                                      .  e.
                                                                          o.c..
                                                                              -i'gzv'
                                                                                    L-
                                                                                     P                     Location:MlM
-Tim e: 02:00:51 PM
                                          FederatBureau of Prisons
                                 TRULINCS AccountTransactions -Com m issary
                                        Personatlnm ate lnform ation
     lnmateNo:95553004 lhmate Name:HARVEY,JOSEPH                                       Ayailable Balànce:$1,313.47
     Date             Reference #        Transaction Type                     SenderLast name                    Amount
     01/03/2012 TLO1O3                   TRULWithdrawal                                                           -$2.00
     01/03/2012       4O0                BP 199 Request-Reteased                                                 $250.00
     01/03/2012       TLO103             TRUL Withdrawat                                                            $5.00
                                                                                                                     -


     01/03/2012       TLO1O3             TRUL W ithdrawa:                                                           $2.00
                                                                                                                     -


     01/01/2012       TLO101             TRUL W ithdrawat                                                           $2.00
                                                                                                                     -


     01/01/2012       TFN0101            Phone Withdrawat                                                           $3.00
                                                                                                                     -


     01/01/2012       TL0101             TRUL W ithdrawat                                                           $2.00
                                                                                                                     -


     12/30/2011       TL1230             TRUL W ïthdrawat                                                         u
                                                                                                                    $5.oo
     12/28/2011       T:1228             TRUL W ithdrawat                                                           $2.00
                                                                                                                     -


     12/28/2011 401 V FCtt               BP199Requestv flpz7I'
                                                         --
                                                             ; - -.
                                                                  -i'
                                                                    ** P                                     -
                                                                                                                 $150.00 h
     12/28/2011 4O0                      BP 199 Request                                                      -
                                                                                                                 $250.00
     12/27/2011       7L1227             TRUL W fthdrawat                                                           $2.00
                                                                                                                     -



     12/27/2011       2O9                Sates                                                                   -
                                                                                                                  $22.15
 '

     12/27/2011       204                Sates                                                                      $0.00
     12/27/2011       721227             TRULW ithdrawat                                                            $2.00
                                                                                                                     -



     12/27/2011       1L1227             TRULW ithdrawat                                                            $2.00
                                                                                                                     -



     12/26/2011.J#J7                     BP 199 Request .                     W e-t-h * - 4&N 'r
                                                          S,Q'r-r-ezx-. Iro: t'                              -
                                                                                                                 $862.75' ,
     12/26/2011       395                BP 199 Request -Reteased                                                $868.75
     12/26/2011       396                BP 199 Request -Reteased                                                   $1.0O
     12/26/2011       396                BP 199 Request                                                             $1.00
                                                                                                                     -


     12/26/2011       TL1226             TRULW ithdrawat                                                            $2.00
                                                                                                                     -



     12226/2011       395                BP 199 Request                                                      -
                                                                                                                 $868.75
     12/26/2011       TFN1226            Phone W ithdrawat                                                         $5.00
                                                                                                                     -


     12/25/2011       7L1225             TRUL W ithdrawa!                                                           $2.Q0
                                                                                                                     -


     12/23/2011       7L1223             TRULW ithdrawat                                                          -
                                                                                                                    $2.00
     12/23/2011       TL1223             TRULW ithdrawat                                                            $2.00
                                                                                                                     -


     12/22/2011       1L1222             TRULW ithdrawat                                                            $2.00
                                                                                                                     -


     12/21/2011       TL1221             TRUL W ithdrawa:                                                           $2.00
                                                                                                                     -


     12/21/2011       386 1              BP199 Request - L U't.- Vj - mfm h                                  -
                                                                                                                 $150.00.;
     12/20/2011       33305812           western Union                         GELIN                             $980.00
     12/20/2011       83                 Sales                                                               -
                                                                                                                 $145.20
     12/19/2011 TL1219                   TRULWithdrawat                                                           -$5.00
     12/18/2011 TL1212                   TRULWithdrawat                                                           -$5.00
                                                                  '
          A P1.t af4é Lucaf'
                           y okt=Kh maY . Ii. .tu 1kk.'
                                                      ,r' fvu: c.
                                                                d1ot- Jeo.
                                                                         b'zwbtaao
            k                           kcwz u,'z - i., so                cùps-t x u ôoe qci i'Ns
                .u-    s            o
          tokc e K.kll &ûnV.
tJa!.P ! l14'lAk Jn''h-e'
Ipate: UJ/05/2012                                $-k,.,'-    -k.L
                                                                -.
                                                                 l(.S       Location:MlM
     Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 24 of 28
Time: .02:01:21PM                       FederatBureau of Prisons
                              TRULINCS AccountTransactions -Com m issary
                                     PersonatInm ate Inform ation
  lnmate No:95553004 Inmate Name:HARVEY,JOSEPH                                    Available Balance:$1,313.47
  Date              Reference #   Transaction Type                     SenderLastname                    Am ount
  02/02/2012 7-L0202              TRULWithdrawat                                                          -$2.00
  02/01/2012 TFN0201              PhoneWithdrawal                                                         -$3.00
  02/01/2012 83                   Sates                                                                  -$26.75
  01/31/2012 4                    BP 199 Request-Reteased            .%u-
                                                                        oa-..
                                                                            o      .. cc-clkw A.
                                                                                               ..
                                                                                                2.        s6noo.)
                                                                                                               .


  01/30/2012       TL0130         TRULWithdrawat                                                          -$2.00
  01/28/2012       TFN0128        Phone Wîthdrawat                                                        -$3.00
  01/28/2012       TL0128         TRULWithdrawa:                                                          -$2.00
  01/27/2012       TL0127         TRULWithdrawat                                                          -$2.00
  01/27/2012       TFN0127        PhoneWithdrawat                                                         -$3.00
  01/25/2012       TL0125         TRULWlthdrawat                                                          -$2.00
  01/24/2012       TL0124         TRULWithdrawat                                                          -$2.00
  01/24/2012       33             Sales                                                                  -$16.75
  01/23/2012       TL0123         TRULWithdrawat                                                          -$2.00
  01/23/2012       TFN0123        Phone Withdrawat                                                        -$5.00
  01720/2012       TL0120         TRULWithdrawat                                                          -$5.00
  01/20/2012       428            BP 199Request-Reteased                                                 $250.00
  01/19/2012       TFNOI19        Phone Withdrawat                                             @
                                                                                                          -$5.00
                                                                                         :-
  :1/19/2012       483 :          Bp 199 Request .s-it.
                                                      :,-r.v -. 2cz.c<.<ti
                                                                         -.- t2 c't-/s -                -$869.00-
  01/19/2012 -  p*
             (15-
                i  ....- .
                                  BP199Request-Reteased foi<,v.,zw - p.
                                                                      ,
                                                                      u#- c-/ww-ytr-2iic%-/s             $t9Jz& : '
                                                                                                                  *.


  01/18/2012        TL0118        TRULWithdrawat                             jo   u.ew o4.
                                                                                         a.                .
                                                                                                            $s.cc
  01/18/2012        46            sales                                                                 -$108.70
  01/17/2012        TFH0117       PhoneWithdrawat                                                         -$3.00
  01/16/2012        TL0116        TRULWithdrawat                                                          -$2.00
  01/15/2012        TL0115        TRULWithdrawat                                                          -$2.00
  01/13/2012        TFHOI13       PhoneWithdrawat                                                         -$3.00
  01/13/2012        TLOI13        TRULWithdrawat                                                           -$5.00
  01/12/2012        TLOI12        TRULWithdrawat                                                           -$2.00
  01/11/2012        TFNOI11       Phone Withdrawat                                                         -$3.00
  01/10/2012        TL0110        TRULWithdrawat                                                           -$2.00
  01/10/2012        166           Sates                                                                  -$38.70
  01/10/2012        24            Sales                                                                  -$71.15
  01/09/2012        TFN0109       PhoneWîthdrawat                                                          -$5.00
  01/09/2012        TFN0109       PhoneWithdrawat                                                          -$5.00




                                                                                               Inmate #;95553004
Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 25 of 28

   2016-02-10 00:52 25570                       9549419470 >>




           K
           p
           -
           $
           1
           E
           t
           s
           e
           u
           @v
            *
            e
            l
            @
            4
            (
            w
            *s7
              (
              1
              !
              4
              1
              (!(
                1
                q
                1
                !
                11
                 !
                 49
                  1
                  (
                  4
                  8
                  1
                  -
                  8
                  ,2
                   9
                   10
                    1
                    8 P1
                       /
                       1
                       5
           eœnpx H h,FL3a'
           Td:(N )784.67%
                         > .:1Q
                                                                                                Im K ftantA- untAe'l
                                                                                                flate:Decr ber5,2011
                                                                                                8e2gl>aœ No,1A
                                                                                                                      'vit#

                                                                                                Acœ tlntNurrlbec 142431*




                                              Josephiiatvey
                                              1R NFWamlGard:nsDf#1 1
                                              Mlami,FL 33179-5036




                                           NW ICE QF ENFORCEMeNT QF kIeN
             l7earTenant;
             TheOwnerofth::el
                            f,x rvrestol
                                       '
                                       agefacllllyh:saIlentlponaIIpersorlalpropltyla teéa,1he
             R çf-servi
                      ce storagefacility1orrv t,IAborthirgBs.@ olnerdïarges,prea rq bffutur..anö lorexpenfes
             nK easaryfm llsnreservatkm ofexpen-:reaK rlablyincurredinRsSaIBQfQtM rdle D n,andWll
            enforcethelianpursuanltbth: RoridaStatote:Arlqotatedâêâ.
                                                                   B01êtâeq.Th*pex nalgrv l
            x bjc ytotheflenigbrieflyandynerâl
                                             lyducrl
                                                   be:a,toll
                                                           Dws:Onading/Cl4thlnc;Boyes/8a> /Totes;
            Furnfture;Tools;
            You;weandY eno$paldrentandotNert#larp :duetort- useofthestorx espacenëe abovt.
            YourR cew * thereferee stœaœ p acêandth4 NrstmallopertyMore th:relnhe:Y n
            deni
               ed paf% antto the referéllce Sta1çlQ:andm urrentalagr-- gnt.
            M ofthem ailî% dât.ifth1:N> ,ttœ chargesdu4:rêazfdl
                                                              öw::
             k             r..
                             ,. i .
                                  k Dateoue               D*striplioc               Amount
            ?f%oobt'
                   tö'o J
                        1l
                         1/
                          ?cl/v
                           c1  0f1
                              2011 Rent
                                   nentT
                                       ax                                               :1c,
                                                                                        y,c.x
                 t tê'o'f'-h
                 '
                                    1p01/:011    qent                                  &210,x
                                                                                            œ
                                ,
            i'c f'ut
                   e'I-.            l
                                    J2
                                     w/o
                                       tvjwc
                                          ocll
                                             , n
                                               ta<t
                                                 teF
                                                   Tl
                                                    am
                                                     xq                                 $'
                                                                                         K.
                                                                                         12.*
                                                                                            ::
                                                 -rQTAt.Dtl8                          $537.20
            Plea:e rrt.lhatchargesand feesmay eY dflu. te accruq qp untillhe time ofth. R I
                                                                                          ..Thi g ballmce
            * esnotInclude anmunts owe fofanylnx ranœ coverae *atmeyappj        y.M yotlixlrdlased etoraç.
            insurancelitmayhav.Kpve .&ndyoumustMisitttlestorag:fv llllyto Oinsfateit,
            TM OwnerhvrebyeemandsfullpaymbntIœ al
                                                1chargesdtewîtNn14day:âll.rt:.maikngnflhls
            nttlceuUNLXSS YOU M Y THEFULLAMQUA D0E WITHIN THE TIMEFO IOn STATEDsTHE
            PERSONALAROPERTYINTBESTORI E%'ACEWILLBEAW ERTISO O R PUBLIOS:LE. OR                           -
            OKHER DISPQSITION,AND WlktBESOLD AT FOBLIC AUW ION AT TNe ETORAGE FACILITY,
            OR W HERW I:E DIGPOSE; OF#QNm /17** 2AT 1::0 PM.
            OnlyyouffullO ym enlota11presenland ftlture amounls due# lIstop thlsr    xale!A paftlalpaympntwI llflot
            stop the :al6. YoU should know thatpsrstmalprog:dysofd ata publlc sale uhmlly- 11    $fm aubstantially
            lesathgrlitsrœplaoementcosl.lfth*prœ eedao!theryapedcr101M li       s'
                                                                                 f/1hetolalamotlntyouowe,you
            willconli/lue to t- rtu pongiblê foranyremaming balancp,1ftN. remalnlng bajance ls1*lpaiù,i lwillbe
            referred lo a Golloollon avBncy and yotlroreditfllaybe adv:rsel
                                                                          y affected.Yœ oan avoi  d thea açllons,
            and f'v
                  ave yourperst  m alprcpedy from sale,bymaking#ulipayment.


       CbE+
          XNI
            @
            BIT      . ,
                                                   Conti
                                                       nuldQnb44k                                     nw<z*GM411xca!
                                                                                                      '
     1 ) R.
             Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 26 of 28

                                                                                                                                                                                           '
                                                                                                                                                                                           '    ..j...'  .'':;1r.     t..
                                                                                                                                                                                                                        :.l   p-...  X; +'    .A'ïz.  IJT-..'.
                                                                                                                                                                                                                                                      .        fz.r.             .'-
                                                                                                                                                                                                                                                                                   ..:k
                                                                                                                                                                                                                   ,.p.
                                                                                                                                                                                                                                                                                           'C%
                                                                                                                                                                                                t..z  .. '.    ....  ..JN v..f
                                                                                                                                                                                                                             :4.X'
                                                                                                                                                                                                                                 .aVkx;
                                                                                                                                                                                                                                      .!sà'q
                                                                                                                                                                                                                                         'r'
                                                                                                                                                                                                                                           .'.e.
                                                                                                                                                                                                                                            ''      *.s 1..=b*.n e.  l..Qr.v
                                                                                                                                                                                                                                                                       fs  'N.t:
                                                                                                                                                                                                                                                                               r'.
                                                                                                                                                                                                                                                                                 't   .!r.  V6.!I:Jt
                                                                                                                                                                                                                                                                                         'k..      .Q1
                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                      '.
                                                                                                                                                                                                                                                                                                       '.
                                                                                                                                                                                                                                                                                                        t'l
                                                                                                                                                                                                                                                                                                          ,'
                                                                                                                                                                                                                                                                                                            'S*';
                                                                                                                                                                                                                                                                                                            r   t.î.sH.$$
                                                                                                                                                                                                                                                                                                                 :z
                                                                                                                                                                                                                                                                                                                  .3*
                                                                                                                                                                                                                                                                                                                         'I'.
                                                                                                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                                                                                                         '.
                                                                                                                                                                                                                                                                                                                            Qx.
                                                                                                                                                                                                                                                                                                                            ' dl
                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                               XV
                                                                                                                                                                                                                                                                                                                               q'
                                                                                                                                                                                                                                                                                                                                F
                                                                                                                                                                                                                                                                                                                                :
                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                   '-
                                                                                                                                                                                                                                                                                                                                   *
                                                                                                                                                                                                                                                                                                                                  'T
                                                                                                                                                                                                                                                                                                                                   '.''
                                                                                                                                                                                                                                                                                                                                    '#y
                                                                                                                                                                                                                                                                                                                                       *.v
                                                                                                                                                                                                                                                                                                                                         2T.
                                                                                                                                                                                                                                                                                                                                           :.:'.r u..
                                                                                                                                                                                                                                                                                                                                                 >L  -'
                                                                                                                                                                                                                                                                                                                                                     '
         j
         ;
         ,5
          j2
           :7i9-Pg/pt  ïngBch/E sàmple1td                                                                                                                                                    .'=+3 -.r  I'
                                                                                                                                                                                                         .M.
                                                                                                                                                                                                          K
                                                                                                                                                                                                        r..
                                                                                                                                                                                                              *'
                                                                                                                                                                                                            .&..
                                                                                                                                                                                                               >   :
                                                                                                                                                                                                                   vx
                                                                                                                                                                                                                     e
                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                    *d.*  e'
                                                                                                                                                                                                                        >u.   '
                                                                                                                                                                                                                              %fC.a
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                  N..aA4%
                                                                                                                                                                                                                                          t
                                                                                                                                                                                                                                          aJ-.L
                                                                                                                                                                                                                                            N'+r-a.XD= z:tJ
                                                                                                                                                                                                                                                     ''A   -*'-.
                                                                                                                                                                                                                                                               *a
                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                >
                                                                                                                                                                                                                                                                >.%..' 'G   .5    'Z-4
                                                                                                                                                                                                                                                                                     ''.
                                                                                                                                                                                                                                                                                       '.)
                                                                                                                                                                                                                                                                                         .k
                                                                                                                                                                                                                                                                                          Q z
                                                                                                                                                                                                                                                                                            m'v.
                                                                                                                                                                                                                                                                                               # *? '. 'r
                                                                                                                                                                                                                                                                                                      b'   .
                                                                                                                                                                                                                                                                                                           2*
                                                                                                                                                                                                                                                                                                            1.
                                                                                                                                                                                                                                                                                                             ..y'.
                                                                                                                                                                                                                                                                                                                 l    '..
                                                                                                                                                                                                                                                                                                                      <  ...
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                           =  '
                                                                                                                                                                                                                                                                                                                              -*-:n
                                                                                                                                                                                                                                                                                                                                ' q>J '''
                                                                                                                                                                                                                                                                                                                                       '%
                                                                                                                                                                                                                                                                                                                                        %''
                                                                                                                                                                                                                                                                                                                                         k ''T'.
                                                                                                                                                                                                                                                                                                                                               'w!)
                                                                                                                                                                                                                                                                                                                                                  *;w
                                                                                                                                                                                                                                                                                                                                                    *
                                                                                                                                                                                                                                                                                                                                                    'Qi.
                                                                                                                                                                                                   x
                                                                                                                                                                                                   . y'mr
                                                                                                                                                                                                       t. ..W'
                                                                                                                                                                                                            ... I
                                                                                                                                                                                                                .
                                                                                                                                                                                                                .v>
                                                                                                                                                                                                              .->+-'    a. w' '                            .'l       .m5x-z@
                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                           v
                                                                                                                                                                                                                                                                           .='>&
                                                                                                                                                                                                                                                                               .%> p  +w4 Y
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                          . vru.
                                                                                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                                                                                w
                                                                                                                                                                                                                                                                                                .  Ew
                                                                                                                                                                                                                                                                                                  -N
                                                                                                                                                                                                                                                                                                  w  J=%Q
                                                                                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                                                                                                                         *
                                                                                                                                                                                                                                                                                                         1'?
                                                                                                                                                                                                                                                                                                          . %'
                                                                                                                                                                                                                                                                                                             1
                                                                                                                                                                                                                                                                                                             *.'
                                                                                                                                                                                                                                                                                                               N
                                                                                                                                                                                                                                                                                                               /. .
                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                  >
                                                                                                                                                                                                                                                                                                                  .v.
                                                                                                                                                                                                                                                                                                                    .= .'.-.' > A2
                                                                                                                                                                                                                                                                                                                                % eJY
                                                                                                                                                                                                                                                                                                                                   J
                                                                                                                                                                                                                                                                                                                                   k
                                                                                                                                                                                                                                                                                                                                   M..
                                                                                                                                                                                                                                                                                                                                    q1w F*
                                                                                                                                                                                                                                                                                                                                        .* %x  4 'p    '
                                                                                                                                                                                                   7jg
                                                                                                                                                                                                   n ':>.
                                                                                                                                                                                                        -...,1r.
                                                                                                                                                                                                               arili.pku):>x.,x T.4
                                                                                                                                                                                                                                  ç:.r'
                                                                                                                                                                                                                                      e.-
                                                                                                                                                                                                                                        .6.It
                                                                                                                                                                                                                                            ':..N.-.
                                                                                                                                                                                                                                                   xz.a. ..âJ
                                                                                                                                                                                                                                                            ..'w. )'..x%
                                                                                                                                                                                                                                                                       r
                                                                                                                                                                                                                                                                       x+
                                                                                                                                                                                                                                                                        .J
                                                                                                                                                                                                                                                                         .j
                                                                                                                                                                                                                                                                         .J,A'
                                                                                                                                                                                                                                                                         A4'   tO
                                                                                                                                                                                                                                                                                pW
                                                                                                                                                                                                                                                                                 qlL
                                                                                                                                                                                                                                                                                   'G.-':.%7m8ky2x.y-jxvhWm
                                                                                                                                                                                                                                                                           ..si.z>: %-:k.  ' ,                p..
          (
          ,4. jyvp'
             .   i y)p.jjgp@d                                                                                                                                                                                                                                       tr  ,   y*,:   ,y
                                                                                                                                                                                                                                                                                   ra               .    Néyb
                                                                                                                                                                                                                                                                                                            ..%                                   #
                                                                                                                                                                                                                                                                                                                                                  .

         Po
          :p:tyà):*V'ai
                      ,14jlFi,33t16k-51t92                           .           .        .
                                                                                                                                                                                               $..*
                                                                                                                                                                                               ê
                                                                                                                                                                                              l;
                                                                                                                                                                                                  z
                                                                                                                                                                                                  x...
                                                                                                                                                                                                  Az
                                                                                                                                                                                                  *
                                                                                                                                                                                                %..;
                                                                                                                                                                                               'L
                                                                                                                                                                                                     >x
                                                                                                                                                                                                    +.
                                                                                                                                                                                                     r
                                                                                                                                                                                                      ,. g:j
                                                                                                                                                                                                        ..
                                                                                                                                                                                                         .
                                                                                                                                                                                                         x
                                                                                                                                                                                                         w
                                                                                                                                                                                                           <.v ..v
                                                                                                                                                                                                               . .
                                                                                                                                                                                                                   ot
                                                                                                                                                                                                                   œx.ge
                                                                                                                                                                                                                   .    xy
                                                                                                                                                                                                                         fX<
                                                                                                                                                                                                                        w.
                                                                                                                                                                                                     +a.*h.l;.):...,y'y-cpy
                                                                                                                                                                                                                            .j
                                                                                                                                                                                                                           P.
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                          %w
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                           .s
                                                                                                                                                                                                                             .a
                                                                                                                                                                                                                           >.x
                                                                                                                                                                                                                              >
                                                                                                                                                                                                                              '
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                              F
                                                                                                                                                                                                                                ,e
                                                                                                                                                                                                                              .+.
                                                                                                                                                                                                                                'J
                                                                                                                                                                                                                                 *:
                                                                                                                                                                                                                               ,k?t.
                                                                                                                                                                                                                              *;
                                                                                                                                                                                                                                    R.ç>.'
                                                                                                                                                                                                                                 %xwx.     .
                                                                                                                                                                                                                                           g,
                                                                                                                                                                                                                                     J.1'...-5'79
                                                                                                                                                                                                                                                  vc.:v
                                                                                                                                                                                                                                    r.pr;l.r..e-.-=A-....
                                                                                                                                                                                                                                                           t'q.<
                                                                                                                                                                                                                                                               S'
                                                                                                                                                                                                                                                         .4J''-.
                                                                                                                                                                                                                                                               ur
                                                                                                                                                                                                                                                                 .Q.i.
                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                               I.c./.x
                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                          wtfe
                                                                                                                                                                                                                                                                          Ns
                                                                                                                                                                                                                                                                      -..J'z.
                                                                                                                                                                                                                                                                              .s
                                                                                                                                                                                                                                                                              'v
                                                                                                                                                                                                                                                                                 e.e.r*rYl
                                                                                                                                                                                                                                                                              e;-v
                                                                                                                                                                                                                                                                                   'X.
                                                                                                                                                                                                                                                                                 m*.
                                                                                                                                                                                                                                                                                        N'-1
                                                                                                                                                                                                                                                                                            v.G.
                                                                                                                                                                                                                                                                                   :>jd'...*..,&.
                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                  .'z%
                                                                                                                                                                                                                                                                                                  '''E
                                                                                                                                                                                                                                                                                                      .;<:*'..*# &
                                                                                                                                                                                                                                                                                                                 .t:&;
                                                                                                                                                                                                                                                                                                               ë'z'
                                                                                                                                                                                                                                                                                                               '         ..
                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                           K.kJ',Wv
                                                                                                                                                                                                                                                                                                                               4..
                                                                                                                                                                                                                                                                                                                                  .w1..
                                                                                                                                                                                                                                                                                                                                      ei'
                                                                                                                                                                                                                                                                                                   '>-'y*'.tr'Q>t-xv..t.?'.6x'z):-'<:.a
                                                                                                                                                                                                                                                                                                                                        - r
                                                                                                                                                                                                                                                                                                                                          ..'2'
                                                                                                                                                                                                                                                                                                                                              z'&'
                                                                                                                                                                                                                                                                                                                                                 .s''
                                                                                                                                                                                                                                                                                                                                              *w'.
                                                                                                                                                                                                                                                                                                                                                        p2::
                                                                                                                                                                                                                                                                                                                                      ..'.-.'4m<.':',''*eu2'#-.'fWWW
                                                                                                                                                                                                                                                                                                                                                                    e' .*xm:np'.G
                                                                                                                                                                                                                                                                                                                                                                                .mi....
                                                                                                                                                                                                                                                                                                                                                                             .J'>
                                                                                                                                                                                                                                                                                                                                                                         'yJ.:'t..5.'
                                                                                                                                                                                                                                                                                                                                                                                      '..ut:IV.*'G:rf'
                                                                                                                                                                                                                                                                                                                                                                                     h'
                                                                                                                                                                                                                                                                                                                                                                                    .!.; .*l'
                                                                                                                                                                                                                                                                                                                                                                                        u*   O.
                                                                                                                                                                                                                                                                                                                                                                                              y  .N4'.e%
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                           &Z7J.
                                                                                                                                                                                                                                                                                                                                                                                                        uTtr.W.zg
                                                                                                                                                                                                                                                                                                                                                                                                                  s>
                                                                                                                                                                                                                                                                                                                                                                                                                 $@-
                                                                                                                                                                                                                                                                                                                                                                                                                     'y'
                                                                                                                                                                                                                                                                                                                                                                                                                     r
                                                                                                                                                                                                                                                                                                                                                                                                                    '-*>
                                                                                                                                                                                                                                                                                                                                                                                                                        e*'''
                                                                                                                                                                                                                                                                                                                                                                                                                         .M'Q
                                                                                                                                                                                                                                                                                                                                                                                                                             y'07œ.
                                                                                                                                                                                                                                                                                                                                                                                                                            cyG.';
                                                                                                                                                                                                                                                                                                                                                                                                                                  '*.
                                                                                                                                                                                                                                                                                                                                                                                                                                 .-t
                                                                                                                                                                                                                                                                                                                                                                                                                                    4'5
                                                                                                                                                                                                                                                                                                                                                                                                                                      &''.
                                                                                                                                                                                                . '
                                                                                                                                                                                                     z                    ek                                                     .                 .                                                                     '
                                                                                                                                                                                                                                                                                                                                                                         .             s   J.
                                                                                                                                                                                                                                                                                                                                                                                            ,*
                                                                                                                                                                                                                                                                                                                                                                                            G'
                                                                                                                                                                                                                                                                                                                                                                                             y*     *'
                                                                                                                                                                                                                                                                                                                                                                                                   yQ1X
                                                                                                                                                                                                                                                                                                                                                                                                      4
                                                                                                                                                                                                                                                                                                                                                                                                      b4  ''       q'
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                    -n
                                                                                                                                                                                                                                                                                                                                                                                                                     .$ *'
                                                                                                                                                                                                                                                                                                                                                                                                                      z.. 'e#k
                                                                                                                                                                                                                                                                                                                                                                                                                          ê         >e z
         Ph## i.2
                95,475.45784                                                                                                                                                                .:
                                                                                                                                                                                             .J
                                                                                                                                                                                               :
                                                                                                                                                                                               ..
                                                                                                                                                                                                 .
                                                                                                                                                                                                >=r-'.
                                                                                                                                                                                                 .?
                                                                                                                                                                                                  ,
                                                                                                                                                                                                  .J
                                                                                                                                                                                                  ej*
                                                                                                                                                                                                    ;
                                                                                                                                                                                                    yl
                                                                                                                                                                                                     k+
                                                                                                                                                                                                      -'
                                                                                                                                                                                                       ,A
                                                                                                                                                                                                        J
                                                                                                                                                                                                          F
                                                                                                                                                                                                          '= .J
                                                                                                                                                                                                          '.o*e
                                                                                                                                                                                                        pewe  Y.
                                                                                                                                                                                                              .,.f.
                                                                                                                                                                                                              xu  f.
                                                                                                                                                                                                                  .3.'
                                                                                                                                                                                                                    x..
                                                                                                                                                                                                                        r.,.:;MI'...r.ap
                                                                                                                                                                                                                     .IL.
                                                                                                                                                                                                                      x..
                                                                                                                                                                                                                        .=
                                                                                                                                                                                                                         :.xet
                                                                                                                                                                                                                            N:-obvk--x
                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                       'r
                                                                                                                                                                                                                                        t
                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                     .zh.
                                                                                                                                                                                                                                        -t+
                                                                                                                                                                                                                                           .-.:$'<
                                                                                                                                                                                                                                          q'L.
                                                                                                                                                                                                                                             '0*.:.
                                                                                                                                                                                                                                             v    7w
                                                                                                                                                                                                                                                    . A'
                                                                                                                                                                                                                                                    j$.
                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                   rz.J  '.v
                                                                                                                                                                                                                                                      :!..
                                                                                                                                                                                                                                                               -.I
                                                                                                                                                                                                                                                               ç
                                                                                                                                                                                                                                                                     r.
                                                                                                                                                                                                                                                               ,.,....J
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                     G'.va''''1.ya-wi**.
                                                                                                                                                                                                                                                                         .aJ
                                                                                                                                                                                                                                                                      !.,G
                                                                                                                                                                                                                                                                      .-.2
                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                           1,E
                                                                                                                                                                                                                                                                             12'Liy
                                                                                                                                                                                                                                                                           '51+34.
                                                                                                                                                                                                                                                                         0'f  .   .w.'i
                                                                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                      zi'i,'rt'iru
                                                                                                                                                                                                                                                                                      .,..y..
                                                                                                                                                                                                                                                                                   16z.=*%
                                                                                                                                                                                                                                                                                        .=/l'xs<
                                                                                                                                                                                                                                                                                                l'*
                                                                                                                                                                                                                                                                                                r  qr:
                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                                                                               xo's*
                                                                                                                                                                                                                                                                                                     )>
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                   u'.
                                                                                                                                                                                                                                                                                                       u,v,  x'
                                                                                                                                                                                                                                                                                                             i kr'
                                                                                                                                                                                                                                                                                                              av
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                               .  .4
                                                                                                                                                                                                                                                                                                                  r s'
                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                    ?
                                                                                                                                                                                                                                                                                                                    !    s'
                                                                                                                                                                                                                                                                                                                       r.'  x
                                                                                                                                                                                                                                                                                                                           .=
                                                                                                                                                                                                                                                                                                                            '.A'
                                                                                                                                                                                                                                                                                                                                   .1
                                                                                                                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                               ,s'.'b
                                                                                                                                                                                                                                                                                                                                    1,
                                                                                                                                                                                                                                                                                                                                    .kk.t..r
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                       l  tj
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                            3..
                                                                                                                                                                                                                                                                                                                                             ,0..
                                                                                                                                                                                                                                                                                                                                              L
                                                                                                                                                                                                                                                                                                                                              (  J.:l'.6.ù,ô'k
                                                                                                                                                                                                                                                                                                                                                ;3
                                                                                                                                                                                                                                                                                                                                                 t           ,3'..3.*tï.R
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                         2'
                                                                                                                                                                                                                                                                                                                                                                        ',
                                                                                                                                                                                                                                                                                                                                                                         'tJ
                                                                                                                                                                                                                                                                                                                                                                          ;  ';
                                                                                                                                                                                                                                                                                                                                                                             b..4
                                                                                                                                                                                                                                                                                                                                                                              ,'
                                                                                                                                                                                                                                                                                                                                                                               L
                                                                                                                                                                                                                                                                                                                                                                               :ïx
                                                                                                                                                                                                                                                                                                                                                                                ''%
                                                                                                                                                                                                                                                                                                                                                                                 .  ...-:N.*.,.v4.2
                                                                                                                                                                                                                                                                                                                                                                                                  '3
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                    62
                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                     2
                                                                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                                                                                                                                                     . -K
                                                                                                                                                                                                                                                                                                                                                                                                      ''
                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                     .'','ë
                                                                                                                                                                                                                                                                                                                                                                                                        .  '1I'i;i'
                                                                                                                                                                                                                                                                                                                                                                                                          ,YA
                                                                                                                                                                                                                                                                                                                                                                                                           $      '
                                                                                                                                                                                                                                                                                                                                                                                                                  .,
                                                                                                                                                                                                                                                                                                                                                                                                                   .?
                                                                                                                                                                                                                                                                                                                                                                                                                    Ir
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     '-.
                                                                                                                                                                                                                                                                                                                                                                                                                     .)
                                                                                                                                                                                                                                                                                                                                                                                                                      .t
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                         '1
                                                                                                                                                                                                                                                                                                                                                                                                                          'r
                                                                                                                                                                                                                                                                                                                                                                                                                        .r;
                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                        :
                                                                                                                                                                                                                                                                                                                                                                                                                          .2*
                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                            d-
                                                                                                                                                                                                                                                                                                                                                                                                                             'Z
                                                                                                                                                                                                                                                                                                                                                                                                                            .'
                                                                                                                                                                                                                                                                                                                                                                                                                             ,1
                                                                                                                                                                                                                                                                                                                                                                                                                              j7
                                                                                                                                                                                                                                                                                                                                                                                                                               ' :
                                                                                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                                                                ;.L'..'




                                                      'jytajryvyajt
                                                      x           d.jyjp

                                                      y
                                                      'jjj+y,
                                                      q    Jjxyl,
                                                                kyz
                                                                  xjyyg.ju
                                                                         fpcl        .
                                                                                                                .

                                                            N: M iA'
                                                      t:,35).
                                                            '       m
                                                                    ''
                                                                     :f;
                                                                       .G'
                                                                         âtdèhjb:#'
                                                                         .
                                                                                  j.
                                                                                   6.
                                                                                    t.

                                                     j:jl
                                                        ,àok,y' rs
                                                                 t;qayr(jlfj
                                                                           ,p
                                                     i>lïtmt.t(#k.
                                                                             .
                                                                         .
                                                                 à6)).jè:   r*,y.j#
                                                                             .
                                                                                  ...
                                                                                    j    .. .
                                                                                                .




                                                                                                                                     &.
                                                                                                                                     .Qu
                                                                                                                                       .gge
                                                                                                                                         . r.'
                                                                                                                                             .
                                                                                                                                             x:
                                                                                                                                              x.jj
                                                                                                                                                 .
                                                                                                                                                 +
                                                                                                                                                 w:
                                                                                                                                                   eg..                  .... ..
                                                                                                                                                          2.'.'. ...., . ..g.
                                                                                                                                                  .                                .
                                                                                                                    . '      '       R C.:X u..       MX '
                                                                                                                                                         ..
                                                                                                                    :
                                                                                                                    .
                                                                                                                    G.Caemted'
                                                                                                                        ..   ..
                                                                                                                              '
                                                                                                                              X
                                                                                                                              .:/
                                                                                                                                ''
                                                                                                                                 U
                                                                                                                                 ')X'
                                                                                                                                    r(
                                                                                                                                     r1
                                                                                                                                      ,9+'
                                                                                                                                        . (
                                                                                                                                          .1
                                                                                                                                           7
                                                                                                                                           ..rk
                                                                                                                                              -'
                                                                                                                                               W  .9
                                                                                                                                                   ..2.FM
                                                                                                                                               . .-.    ...
'


         bà
         .
          . t  e
            ;.''       ...             (        .
                                                    :#
                                                     wuipltiyi
                                                        , ..
                                                             è:                      ?Ni lt/ns.
                                                                                      .' . .
                                                                                          .'        '
                                                                                                            '                                     .                                                                                                                                                                                  . .                                                       :
                                                                                                                                                                              '
    -   3.% 24Dfl
                'YY..:17PKtr N
                             . e
                               7
                               :4i l5lt.
                                . sp   bo'                                               lkstal.
                                                                                               ?
                                                                                               ll  pézitj' lC:l'
                                                                                                'ljk
                                                                                                   '           k
                                                                                                               iut
                                                                                                                 ..
                                                                                                                  lî'
                                                                                                                    i.
                                                                                                                    .Al '
                                                                                                                        k'çlt'.
                                                                                                                              h
                                                                                                                              k:.1.4. torlj1k,kt4'
                                                                                                                                    îà'       .  .
                                                                                                                                                 t
                                                                                                                                                 4.'
                                                                                                                                                   b
                                                                                                                                                   .liJe'
                                                                                                                                                        .
                                                                                                                                                        #1.
                                                                                                                                                          >Y'
                                                                                                                                                            r'
                                                                                                                                                             tpp'
                                                                                                                                                                antf
                                                                                                                                                                   .'
                                                                                                                                                                    3.
                                                                                                                                                                     bf.
                                                                                                                                                                       iJ.t
                                                                                                                                                                          rase&y'
                                                                                                                                                                         . .... i
                                                                                                                                                                                .v
                                                                                                                                                                                 tbplpt
                                                                                                                                                                                      jcs
                                                                                         gotfoaiizf .ydp'  ujïi
                                                                                                           ,  tylefk.
                                                                                                                    sjtwffîer..                      ' -''''' ' ''

    -.
     z4,,ln?
           ztaz.
               z
               .:.
                 1sp..
                     M                              .jt..
                                                        '
                                                        s.
                                                         :r.
                                                           0..ops                        sa.aàtmwu'p.,tott
                                                                                                 .(      ayf'
                                                                                                            ort'l.i
                                                                                                                  ;
                                                                                                                  #s
                                                                                                                   .tt
                                                                                                                    .
                                                                                                                     .
                                                                                                                             .



        '
        K
        .fat...l
           .:  .6  à
                .. :
                   ..t.lyt
                         .è
                          .. l'
                              .
                              fi
                             ..
                              .  z
                                 .b
                                .. ..
                                    t.M:.           L..
                                                      FOgT
                                                         ''
                                                          ER ..
                                                                                         D1.
                                                                                           M C.
                                                                                              ALLS-.S2ù.
                                                                                                       nc.
                                                                                                         $tesfl
                                                                                                              n.m..
                                                                                                                  1-
                                                                                                                   1,QJ:I..
                                                                                                                          1.
                                                                                                                           1/21UtL
                                                                                                                                 1.
                                                                                                                                  'and1.2/
                                                                                                                                         :
                                                                                                                                         26/11C'
                                                                                                                                               a
                                                                                                                                               ''
                                                                                                                                                lkd:
                                                                                                                                                   .
                                                                                                                                                   1'
                                                                                                                                                    t#zka'
                                                                                                                                                         dia
                                                                                                                                                           d.
                                                                                                                                                            not
                                                                                                                                                              ..
                                                                                                                                                               h
                                                                                                                                                               .M6i4:
                                                                                                                                                                    p.iualicd
                                                                                         k
                                                                                         /
                                                                                         k'r
                                                                                           i.
                                                                                            r
                                                                                            !'
                                                                                             .p
                                                                                              'h.t
                                                                                               ' m
                                                                                                 ...iMt
                                                                                                     . lllNls
                                                                                                            '-'-                                  '                           ''           '
                                                                                                                                 '
        Ji
         m.
        .. 5..
             ap
              .J.
                2.4;!
                    .i
                     -l
                      phl                            L-'
                                                       r()s'-
                                                            1E'R                     t/c-kwt
                                                                                           -
                                                                                           a
                                                                                           'iledzsctamwsi)
                                                                                                         '
                                                                                                         .e
                                                                                                          )%
                                                                                                           (.Fy,.

        2'a
          -z,u
             5-at.
                 )
                 '1...
                     2>:i1$n.
                            %                        LaF.o.'
                                                           sT.
                                                             1m
                                                              -y                         lvwjti.
                                                                                               p.
                                                                                                kà1.
                                                                                                   1u--gtn$lu.
                                                                                                             !puuptgact.
                                                                                                                       tlt
                                                                                                                       ' I'.sktmotes'
                                                                                                                         '          .
                                                                                                                                    ft
                                                                                                                                     '
                                                                                                                                     tm:)2/26/171

         Dtzo29.
               2é..111' ()
                      i1'1?N
                         . .1 tvz.
                                 #.
                                 .tj#.1-.
                                        l
                                        !k                                           ,
                                                                                     .
                                                                                     :
                                                                                     Ek.
                                                                                       e14:ïtiifcb.8lcbvs;
                                                                                                    .




    -.
     D,e(..
          y Q'
             (j.
               1:
                .
                j):'
                   t.
                    )4Jlyj '
                           N4'
                             .Gjjgjj'
                                    jg                                               T'%!.c'
                                                                                           .
                                                                                           à1.qtt'.
                                                                                                  ftom t1'ttt'
                                                                                                             r-etlçral7
                                                                                                                      ..
                                                                                                                      ':
                                                                                                                       -5)dowakT'&1ltm1.tktiipt 'öl.6t' i
                                                                                                                                                        ?.tck
                                                                                                                                                            .bf-
                                                                                                                                                           . . j.
                                                                                                                                                                y
                                                                                                                                                                wtlljtit
                                                                                                                                                                       .isrhis-i
                                                                                                                                                                               tttepljqp't
                                                                                                                                                                                       .  .olppd:vts:a                                                                                                                                       .

                                                                                     'bttff
                                                                                     .
                                                                                     (
                                                                                     g    .
                                                                                          .:
                                                                                            aitot ,t kbçdk't4pAyi
                                                                                                    .'              .brh,(
                                                                                                                        .k..
                                                                                                                           p.r
                                                                                                                             Lj  H<.
                                                                                                                              iq..
                                                                                                                                 .
                                                                                                                                   .
                                                                                                                                   i.t. qqéA
                                                                                                                                      a>;   f
                                                                                                                                           ;.u
                                                                                                                                            .('
                                                                                                                                              u
                                                                                                                                             ky
                                                                                                                                              . r.a
                                                                                                                                              :.: 11.$z4çe
                                                                                                                                                      v   .c
                                                                                                                                                          ..pp::
                                                                                                                                                               i
                                                                                                                                                               ..
                                                                                                                                                                !w11need'
                                                                                                                                                                 .        ti,'
                                                                                                                                                                           ..flwtlty
                                                                                                                                                                                   .
                                                                                                                                                                                    iet
                                                                                                                                                                                   . ..ft
                                                                                                                                                                                        .'
                                                                                                                                                                                         .ttilanï'c.
                                                                                                                                                                                                   i:   .                                                                                                                                                                        ..

                                                                                     q
                                                                                     jpptl'çsvle.n-    h0totl .t
                                                                                                               l. hcwln' bemàilihj.iàtifi
                                                                                                                                        b
                                                                                                                                        .ùli
                                                                                                                                         .
                                                                                                                                           l
                                                                                                                                           ..
                                                                                                                                            Jljc1t !.
                                                                                                                                                    tt.
                                                                                                                                                      &.th8èès;ttyt.
                                                                                                                                                                   w'n4w' ).t
                                                                                                                                                                            ?.
                                                                                                                                                                             ck
                                                                                                                                                                              ,                ''     '
                                                                                                                                                                                           . .. . v . ..



        oe
         'c19ct
              l;l)ll
                   '
                   p,
                 ...izAA,
                        t t,.#bt
                               :
                               k'
                                rtx
                             . . ...       ..             .. ....
                                                                ..                   sec.potesbelow.-m
                                                                                                     'ubk'tf.
                                                                                                            J.
                                                                                                             e4
                                                                                                              'nlact'
                                                                                                                    .mkstilf.iyAà11'.iïjIAIL..                       .




        Declj20111t:31.
                      4% .
                         1-FQSI'
                               I
                               E'R

    vor
      x 4it,1.
             11t;)iA'
                    .
                    s1 K.'
                         ,
                         snoör's                                                     Auc:onDatecjtauged'
                                                                                                       from .
                                                                                                            1.
                                                                                                             àrj.1201.2.
                                                                                                                       9:
                                                                                                                        ï)fkA
                                                                                                                            '.
                                                                                                                             M r
                                                                                                                               qJan l72b.
                                                                                                                                        12 l2:)0*b1
                                                                                                                                        . .



        D'
         ei3 201l6.
                  ;57'
                     ,
                     <:1                            %'.Svkief
                                                            u                        l-lnitallt.'lciltounktlpnf-
                                                                                                               irmedauetion t
                                                                                                                            )nt)1-
                                                                                                                                 /01.>
                                                                                                                                     2b'
                                                                                                                                       .
                                                                                                                                       l'
                                                                                                                                        1

        D!
         m 120114;,
                  491
                    )$1                             &.UE'
                                                        DII-
                                                           1O                        CM IJED H#786.XU
                                                                                                   468-5991AXDOPG:
                                                                                                                 #S'
                                                                                                                   TVATCALLC$N&O$BECOMPL/
                                                                                                                                        W IXDAS
                                                                                     DI,<L'ED -...kS'
                                                                                          .         tf
                                                                                                     -'' TESBELOW
                                                                                                        .




        contlhùed on ê?J.4'/#d#c,..                                                                                                                                                                                                                                                                                                                           Pûge7 of3
        Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 27 of 28


       flone ut'd from ppge 1-txedgcrNotvs
      Date                 Em piflyec     Nott!s

 - Nov 2820l1 ltt1IAA# I-.FOSTER          Tntc.alo? from JI
                                                          $il..bes-
                                                                  aid be'slhou)dbcoutbz 2wecksbathc'
                                                                                                   wantedfopay onieaccl..gl'
                                                                                                                           kehil
                                                                                                                               m
                                          thc 1466444-47. 47topayby p'   ltlAllr.-

     Nov:!52tb.
              It6J
                 :0513:1 L.POSTER         tlllabtett
                                                   )cœltacttntfrom tle7/'
                                                                        huntilitosv..ll#uni
                                                                                          tblett
                                                                                               .
                                                                                               )ot)i
                                                                                                   )tac:..A#NIS..

     Nov12f)112*
               ,
               4513M      L,120.SI-ER     Jloun.d 1callï:.
                                                         -eal
                                                            .i
                                                             tdt'       rdin.g saitl'rheptrrsondocxsnotanswttra.tthistimcplcascîry agaizl
                                                                nîf)#mctd
                                          latcr-.caligt
                                                      iA#phoncNIS..

< Nov220!1
         .f:02PM          '
                          îi
                           '.Gardncr      US POSTAL
                                          ARE       INSPE
                                              STILLTRh   CTOR
                                                      'fMG -1   CHRI
                                                            '0 PI   SU
                                                                 NALIZENA ANGEL
                                                                        THE     CALLE
                                                                            SEARCH   D TO Lt:
                                                                                   WARRANT  -FUjKNOW THAT ,
                                                                                                          1X ICb'

* Oct22201l2:
            56P56 N .CEDfLLO             C '  VAc'FlpD l7M rN z
                                         OC
                                          N)jyj
                                            X  j.oou sxy.y.j;xs
                                         G E W OG D GO FROM TRIïRF
                                                                   jU
                                                                    GA
                                                                     jylt
                                                                        s'?
                                                                          pS
                                                                           r'
                                                                            t
                                                                            lu
                                                                             'O,
                                                                               oAUCA
                                                                                   CgOIU
                                                                                       ST
                                                                                        o#sA
                                                                                           mNy
                                                                                             Dyg   ESS)LjjjD
                                                                                               jsf1j       op
                                                                                                            Tx
                                                                                                            .oo
                                                                                                              Gy
                                                                                                               Oy
                                                                                                                Ajo
                                                                                                                  l
                                                                                                                  's
                                                                                                                   BX
                                                                                                                    j
                                                                                                                    étN
                                                                                                                      éxsj
*
h'Ocl22201.12;4/.
                2 h1      N.CfDlL1.O     C'
                                          lauziaAnge)tUSPt   asta)lnspector)954.
                                                                               .
                                                                               643-37:6antsstaled:hesamrthinyslj4toldCr
                                                                                                                      iralj'btlltzw
                                         al
                                          1(1Igùvebe.
                                                    rD'Nf'sofrice#mldemailaddresssothittsheratnuvmailherwha:is,gokng(.
                                                                                                                     ,1
                                                                                                                      3andtobl   'sck
                                         upwhplshc i
                                                   .
                                                   ssay.ipg
M f-kt22201l2:23:M        C.CIIINPINE    AprilKennelcalledartdberrlt  ldwasonthcot   hcrllnc- Tntsaidbeisèizrrtntlyoptofth.ècountfyand
                                         waptshisloékCt  ILP.
                                                            NImadrlllm awaz' cthà!lz1x4,  :locomeiptoprppcrly,prtaiée1D'anJsig:l     bckcut
                                                                                                                                          '
                                         form.sàid' hehadlctykcutbeftlrt:mdhermverliadt     o dottl
                                                                                                  atuWantslockuùt,1omaftp'.wbai-Wantslo
                                                                                                                       .
                                         know i .fpowvrofattorfjeywsil.wol'
                                                                          k.
                                                                           ''
                                                                            Folil'
                                                                                 itrr.it'wlllnI
                                                                                              M.>apèrprev-illusllotestnluisinjail.W'
                                                                                                                                   ill
                                         ctintad!D:1tm tlll:ulatîtx'
                                                                   .
Y tlcl27101!1:27Ph'
                  1 C. C3IINPINV         k
                                         clttpdialrl g'elU5Posta)lpvestigatorcallcdandxaidthat.tnl'pndbis.
                                                                                                         wif:areunderfrtlaral
                                         lnvcsligétionand wercarrested-Docsllotwqntanyonctobpvraoccsstbspucei'ccg  qtuseit'sofi
                                                                                                                              uteres!
                                         togmzermnertt.l7isablt'
                                                               ;
                                                               dgatect
                                                                     xleandwzit)ploceULonsyaaalnvkstigljtt
                                                                                                         k'willbcin!*m mimeduring
                                                                                                                           .
                                         Clitw'
                                              t'
                                               tkx
                                                 '!
                                                  1dshe.  wjlhaxzesomt xynrfaxSwertlutzmmerl
                                                                                           tsfosuppa)
                                                                                                    11wbutsBelofd.
                                                                                                                 t1an(!wby10one
                                         ùanàccessl'
                                                   space-llerpbtmez  ntlmberis932,
                                                                                 .448-3166x anflsheaskedtllatwt.conuctberifanyoneu-iey
                                         togc1itf
                                                xr'   Aspgcc-saaitlthcdaugbtermny'
                                                   sstt                            try antlaccessypaccbuttbeydontknow îfsbc h4skey
                                         atlttgatt
                                                 xodeçoullit-jhoxaitlshew,
                                                                         fllkôcp$I1louti
                                                                                       h-
  Oct62(!1i/
           k551'M        L.FOSTER        C.
                                          C ..
                                             taskt
                                                 lmti'
                                                     i
                                                     u/n/ttmt
                                                            nrl
                                                              j-
                                                               tu
                                                                .
                                                                taliezAf
                                                                       lpimnçNIS.
                                                                                .,

  St.
    '
    p lbï2011l0;
               32AM L.FOS'
                         I-
                          ER             RoutTd3..ta1lt< tnt11#n/alnAovîn.-
                                                                          caliedA#phoht#itkNIS...

     Sep 122t)11l2:
                  40PM. V,Oardncr        R1.
                                           72).
                                              -.l-7:6-44$:-5991I-M/%?M
                                                                     '

     $et)52t)1)b:)ll
                   9M    L.l7DSe
                               .
                               rER

 .Aug l9120114;:4P.
                  M      L.17t)s'1'
                                  ER     ltouakl7..Ca11edtnt1-
                                                             1//(z?
                                                                  'al'
                                                                     lnovftt..call
                                                                                 k:d h11pllofleisTl
                                                                                                  ty
                                                                                                   titIttt
                                                                                                         ce..

 Au,g7201lI2:471:5.
                  1 L.FOSTER             Calle(1mt11/:
                                                     .ttlabtltlun.callcd tntAlifl
                                                                                tlcmeNIS..

 Aug32()115:561
              7
              %1         l-.FUSJYR      CC-.
                                           r2a3l,
                                                xJtnt11//n/a1r)1t)v'
                                                                   m..

 lul20201)1.
 s         2.
            '18P
               .M        l..FOSTO'R     ROIJND 3..Ca1lcdtnt!
                                                           1: n?almohe
                                                                     macalled-
                                                                             h#plllmeNIS..

 1u11!.201112't)6PM
 .                      L-.FOST'
                               L'R      Rotmtl2.
                                               .1atefee.
                                                       -calledlntH#n/aimovl
                                                                          '
                                                                          ngivcPSakpal
                                                                                     )back rtgarding thltunlt-talltt h#recortl
                                                                                                                             in:
                                        %idtbephoneis110:inuse,.




 contlhued on nextpape...                                                                                                          Pqge2fY'-
                                                                                                                                           r
                Case 1:15-cv-24012-CMA Document 126 Entered on FLSD Docket 09/30/2019 Page 28 of 28


                                                                                                                    % =
                                                                                                                      ooP>                                 b
                                                                                                                     r m e                                 R
                                                                                                                     )>
                                                                                                                      ol-mr
                                                                                                                    - B s D,.;
                                                                                                                        x G)
                                                                                                                        < . t= %
                                                                                                                        &
                                                                                                                        v              R +
                                                                                                                                          ,
                                                                                                                                          , .
                                                                                                                                                  #l
                                                                                                                        %                 n ùu =
                                                                                                                        D              B L (4
                                                                                                                        -                                  %
                                                                                                                                          Dyo
                                                                                                                                                  3 o
                                                                                                                                              D            V
                                                                                                                                              N



                              '
                                  ?
                          .
                              ).DA
'


    .y,.g ,,j... q-.jyyygq wA,
    P i(') J'''l:Ji'     $J'1'
                             D' 1
                                JGF1S06 *0lAU
    p j.y y '
              .
              j
              s-
               . .y..y-). ,
                          ..
                           ,.,.jj
                                .
                                :
                                -
                                ..q j
                                    .jyg yyyg                     M œ ù & c
    j( ' 1', tr( -'
    lr,
      :' 'tu $ s
                   ,t. 't>rz()f:
                 .-âï''
                      7-., '.  t
                               SES
                                  qINspEcrED,
                                     A QU6STION                   ùo 4-
                                                                        o
                                                                        = -
                                                                          >
    fwn . ' * r :. '?'   .t.3VER WHlCH THIS
    f       .'
             -'          'I3ISDICTION, YOU                        ê > MV '.
    ?                    k-:I'URN THE MAIL                        x           x
                                                                                  d
                                                                                  '
                                                                                          Y g &
     t ,                   jIIFORMATION (%1                           > B
                                                                      -
                                                                                               o o                                m
                                                                                                                                  c)                                l
    f., r                ,!
                          q $F:yjjuwnj
                          .           .
                                      I.l
                                        ja
; !- :.;
    j',.; k:,
             . .f,f
            )? ;..
                    -
                    '
                    tRRESPONDENCE
                 ,pj/
                    ajNo yo ANOTHER                                   =8 s
                                                                         y /-p  o
                                                                                +
                                                                             o, n     .                     /o
                                                                                                              '
                                                                                                              %>v
                                                                                                                       c
                                                                                                                    ('x r
                                                                                                                                 'JKX
    Xt.j. j. L.Ig.#.pj.gAgg q     y,:e
    r..=S
        r' ;
           .9'
             '''k E.2
             . u ..J'4
                       '.Ci'Vm V tlc A R''* *
                     ,'... IV #K'
                     .            #K '''''
                                  '           ''.             .
                                                                      R2 2 g *
                                                                      -
                                                                                                                             #è
    Jlif.r
         ./àts..1;
     N.. I.G t
                 ,i1:
                    -
                    ..                         .    ..'.- u
                                                        . .           O=% #
                                                                          >+v                                               da'os'r--
                                                                                                                             .
                                                                                                                                                      .-
         . ...r .-/                                                                           , G    c =            . .                                        J
       J,j
        .
          .
          ;
          j
         .#
          ir
           .
           1E         -                                                                   &           O                                           '
                                                                                          8            '!
                                                                                                       1
                                                                                                       .
                                                                                                       mr
                                                                                                        '
                                                                                                        !                         '
                                                                                                                                  îl
                                                                                                                                  j
                                                                                                                                   ':
                                                                                                                                  l.
                                                                                                                                    !!
                                                                                                                                     :'       '       ''

                                                                                          a m          .                          .
                                                                                                W      >                          .
                                                                                                *
                                                                                                >5     =s
                                                                                                       (                          1 ...                        .

                                                                                                       >
                                                                                          D            m                         ..o
                                                                                                                                   m                                    X'
                                                                                          >
                                                                                          '
                                                                                                      o
                                                                                                      J)                ,
                                                                                                                                                  .
                                                                                                                                                  :                '<-
                                                                                          U           m
                                                                                                      <
                                                                                                                                   m
                                                                                                                                   <
                                                                                          2
                                                                                          .           m
                                                                                                      D
                                                                                                                        .         .
                                                                                                                                  m
                                                                                                                                  v
                                                                                                      N
                                                                                                      C
                                                                                                      (n                          .1*3
                                                                                                                                   .>                      .   ,
                                                                                                      >     .

                                                                                                                                                               =
                                                                                                       Q                          D           e
                                                                                                       2)                         7


                                                                                                                    '             x
                                                                                                       w                           -
                                                                                                       c                           n '
                                                                                                       y .s
                                                                                                       g''
                                                                                                       '  .' ..                   .> e, ..                 .j
